 
 
EXHIBIT 10.1
 
EXECUTION COPY

 
 
 
 
 
 
 
 
 
SECOND AMENDMENT AGREEMENT
 
TO THE
 
DISTRIBUTION AGREEMENT
 
by and among
 
CENTOCOR ORTHO BIOTECH INC.,
 
CNA DEVELOPMENT LLC,
 
CILAG GMBH INTERNATIONAL,
 
JANSSEN BIOLOGICS (IRELAND)
 
and
 
SCHERING-PLOUGH (IRELAND) COMPANY
 
 
 
Dated as of April 14, 2011
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
.
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND INTERPRETATION
2
1.1.
Definitions.
2
1.2.
Interpretation.
10
   
ARTICLE II RELINQUISHED TERRITORIES
11
2.1.
Transfer of Relinquished Territories.
11
2.2.
Transition Services and Related Arrangements.
13
2.3.
Third Party Promotion Arrangements.
18
2.4.
Transferred Assets.
20
2.5.
Excluded Assets.
26
2.6.
Liabilities.
27
2.7.
Cash Payment.
27
2.8.
Sale and Purchase of Inventory; True-Up.
28
2.9.
Non-Assignable Assets.
31
   
ARTICLE III CONTRIBUTION INCOME AND PRODUCT DEVELOPMENT COSTS
31
3.1.
Specific References to Canada.
31
3.2.
Allocation of Product Supply.
31
3.3.
Selection of Clinical Study Sites.
31
3.4.
Division of Contribution Income.
31
3.5.
Allocation of Contribution Income for Relinquished Territories.
32
3.6.
Allocation of Product Development Costs.
32
   
ARTICLE IV ADDITIONAL COVENANTS OF THE PARTIES
33
4.1.
Continued Commercialization of the Products.
33
4.2.
Non-Exclusive Rights of Centocor .
35
4.3.
Notices of Certain Events.
35
4.4.
Regulatory Filings; Required Information; Efforts.
36
4.5.
Other Regulatory Matters.
37
4.6.
Coordination of Personnel .
37
4.7.
Sales Representative Matters in the Relinquished Territories.
38
4.8.
Non-Compete.
39
4.9.
Non-Solicitation of Employees.
40
4.10.
Certain Acknowledgements.
40
4.11.
Marketing Authorizations for Manufacturing.
40
4.12.
Public Announcements.
41
4.13.
Confidentiality .
41
4.14.
Transfer of Certain Funds Received after the Termination Time.
42
4.15.
Transitional Trademark License .
42
4.16.
Employee Matters.
43
4.17.
Parallel Imports.
47
4.18.
Notices and Cure Period.
47
   
ARTICLE V SETTLEMENT AND RELEASES
47
5.1.
Settlement of Arbitration Proceeding.
47
5.2.
Mutual Releases.
48
   
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PARTIES
49
6.1.
Representations of Schering-Plough.
49
6.2.
Representations of Centocor.
52
6.3.
Schering-Plough Disclosure Schedule.
52
6.4.
Disclaimer.
53
   
ARTICLE VII INDEMNIFICATION
54
7.1.
Indemnification by Centocor.
54
7.2.
Indemnification by Schering-Plough.
54
7.3.
Procedures.
55
7.4.
Settlement of Claims.
55
7.5.
Survival.
55
7.6.
Limitation of Liability.
56
7.7.
Limitations.
56
7.8.
Exclusive Remedies Following the Termination Time.
56
   
ARTICLE VIII MISCELLANEOUS
57
8.1.
Effect of Second Amendment.
57
8.2.
Expenses.
57
8.3.
Notices.
57
8.4.
Entire Agreement.
58
8.5.
Severability.
58
8.6.
Amendment.
58
8.7.
Effect of Waiver or Consent.
59
8.8.
Parties in Interest; Limitation on Rights of Others.
59
8.9.
Assignability.
59
8.10.
Delegation of Rights by Centocor.
59
8.11.
Governing Law; Dispute Resolution.
59
8.12.
Specific Performance.
60
8.13.
Remedies.
60
8.14.
Reliance on Counsel and Other Advisors.
60
8.15.
Joinder.
60
8.16.
Counterparts.
61

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBITS
 
Exhibit A                                Arbitration Settlement Notice
 
Exhibit B                                Form of Joint Press Release
 
Exhibit C                                Other Material Relinquished Territories
 
Exhibit D                                Retained Territories
 
Exhibit E                                Relinquished Territories
 
 
SCHEDULES
 
Schedule 1.1(a)                    Inventory Purchase Price
 
Schedule 1.1(b)                    Saleable Inventory Shelf Life
 
Schedule 1.1(c)                     Price for Simponi Demo Units
 
Schedule 2.1(b)                     Required Antitrust Authorizations
 
Schedule 2.1(c)                     Transition Teams
 
Schedule 2.2(d)(i)                 Term Sheet for Transition Manufacturing
Services
 
Schedule 4.1(b)(vi)               Simponi Launch Territories
 
Schedule 4.6                          Coordination Efforts
 
Schedule 4.6(e)                      Pre-Launch Activities
 
Schedule 6.1(j)                       Schering-Plough Disclosure Schedule
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECOND AMENDMENT AGREEMENT
 
This SECOND AMENDMENT AGREEMENT, dated as of April 14, 2011, is made by and
among Centocor Ortho Biotech Inc., a corporation organized under the laws of
Pennsylvania (“Centocor”), formerly Centocor, Inc., CNA Development, LLC, a
limited liability company organized under the laws of Delaware (“CNA
Development”), Cilag GmbH International, a company organized under the laws of
Switzerland (“Cilag”) and Janssen Biologics (Ireland), a company organized under
the laws of Ireland (“Janssen”, and collectively with Centocor, CNA Development
and Cilag, the “Centocor Parties”), and Schering-Plough (Ireland) Company, a
corporation organized under the laws of Ireland (“Schering-Plough”).  Each of
the Centocor Parties and Schering-Plough is referred to individually as a
“Party” and collectively as the “Parties”.  All capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to them in
the Distribution Agreement (as defined below).
 
RECITALS
 
WHEREAS, Centocor and Schering-Plough entered into that certain Distribution
Agreement, made as of April 3, 1998 (the “Initial Distribution Agreement”),
which was subsequently amended and supplemented by agreements entered into by
such parties, including that certain Amendment No. 1 to Distribution Agreement,
dated as of August 7, 2002 (“Amendment No. 1”), and the Amendment Agreement,
dated as of December 20, 2007, by and between Centocor, CNA Development and
Schering-Plough (the “Amendment Agreement,” and together with the Initial
Distribution Agreement, Amendment No. 1, and all other amendments and
supplements thereto entered into from time to time prior to the date hereof, the
“Distribution Agreement”);
 
WHEREAS, pursuant to the terms of the Distribution Agreement, Centocor, CNA
Development and Schering-Plough and their respective Affiliates have been
developing, commercializing, promoting, collaborating and distributing the
Products in the Territory and sharing the profits arising from the same in the
manner set forth in Section 6.2 of the Distribution Agreement;
 
WHEREAS, on May 27, 2009, Centocor delivered to Schering-Plough a notice
initiating an arbitration proceeding pursuant to the terms of the Distribution
Agreement in order to resolve certain disputes between certain of the Centocor
Parties, on the one hand, and Schering-Plough and its parent company,
Schering-Plough Corporation, on the other hand, under the Distribution
Agreement, including whether Centocor was entitled to exercise its right to
terminate the Distribution Agreement (the “Arbitration Proceeding”);
 
WHEREAS, prior to the date of this Agreement, the Parties have engaged in good
faith discussions to resolve the claims and counterclaims brought as part of the
Arbitration Proceeding by amending, among other things, the profit sharing
arrangements under the Distribution Agreement to reflect the contributions of
the Parties going forward and, in particular, that Schering-Plough would no
longer be contributing to the servicing of the Relinquished Territories after
the expiration of a transition services period; and
 
WHEREAS, as a result of their negotiations and subject to the terms of this
Agreement, the Parties wish to fully and finally resolve any and all claims and
counterclaims brought as part of the Arbitration Proceeding.
 
NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, the Parties agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
1.1.           Definitions.  As used in this Agreement, the following terms
shall have the respective meanings set forth below:
 
“1998 License Agreement” has the meaning set forth in Section 2.1(a)(i).
 
“2007 License Agreement” has the meaning set forth in Section 2.1(a)(i).
 
“Acceptable Additional Transition Services” has the meaning set forth in
Section 2.2(e).
 
“Additional Transition Services” has the meaning set forth in Section 2.2(e).
 
“Agreement” means this Second Amendment Agreement, as it may be amended or
supplemented from time to time.
 
“Amendment Agreement” has the meaning set forth in the Recitals.
 
“Ancillary Documents” means the documents, agreements, exhibits, schedules,
statements or certificates being executed and delivered in connection with this
Agreement and the Transactions.
 
“Arbitration Proceeding” has the meaning set forth in the Recitals.
 
“Arbitration Settlement Notice” has the meaning set forth in Section 5.1(a).
 
“Asset Lists” has the meaning set forth in Section 2.4(c).
 
“Assumed Liabilities” has the meaning set forth in Section 2.6..
 
“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in New York, New York are authorized or required by law to
close.
 
“Canadian Employee” has the meaning set forth in Section 4.16(b).
 
“Centocor” has the meaning set forth in the Preamble.
 
“Centocor Benefit Plan” has the meaning set forth in Section 4.16(c).
 
“Centocor Indemnitees” has the meaning set forth in Section 7.2.
 
“Centocor Parties” has the meaning set forth in the Preamble.
 
“Centocor Relevant Person” has the meaning set forth in Section 6.2(a).
 
“Cilag” has the meaning set forth in the Preamble.
 
“Claim Notice” has the meaning set forth in Section 2.2(b)(ii).
 
“CNA Development” has the meaning set forth in the Preamble.
 
“Commingled Asset List” has the meaning set forth in Section 2.4(d)(i).
 
“Commingled Asset Termination Date” means the date that is two hundred and
seventy (270) days after the Termination Time, provided that, with respect to
Centocor’s and its Affiliate’s access to Commingled Assets, if in a Relinquished
Territory (a) Centocor’s continued ability to use or access a Commingled Asset
would be necessary in order that patients continue to be able to receive access
to the Products or (b) Centocor’s inability to use or access a Commingled Asset
would disrupt or impair such patient access to Products, then Centocor would
continue to have access to such Commingled Asset until the earlier of the life
of the asset or such time as other reasonable arrangements have been made.
 
“Commingled Assets” has the meaning set forth in Section 2.4(d)(iii).
 
“Commercialize” means to import, market, promote, distribute, sell or obtain
reimbursement for a product.
 
“Compensation” means, with respect to any Person, all salaries, commissions,
compensation, remuneration, bonuses or benefits of any kind or character
whatsoever (including issuances or grants of equity interests), made directly or
indirectly by Schering-Plough or an Affiliate to or for the benefit of such
Person or any family member of such Person.
 
“Contractual Rights” means, with respect to any Person, any contract, agreement,
deed, mortgage, lease, license, commitment, promise, undertaking, arrangement or
understanding, whether written or oral and whether express or implied, or other
document or instrument to which or by which such Person is a party or otherwise
subject or bound or to which or by which any property, business, operation,
asset or right of such Person is subject or bound.
 
“Cost” means, with respect to each Elected Transition Service or Interim
Commercialization Service to be provided by Schering-Plough or its Affiliates or
designees to any of the Centocor Parties or their Affiliates pursuant to any of
the Transaction Agreements, the fully-loaded direct cost of providing such
service, including (a) the applicable fully-loaded direct cost of Product Sales
Representatives (including all Compensation), if any, (b) the costs and expenses
of third party contracts or licenses (whether or not existing on the date
hereof) utilized to provide such Elected Transition Service or Interim
Commercialization Service, (c) the costs and expenses of any services provided
with respect to any infusion center in Canada and (d) the costs and expenses of
any Health and Regulatory Activities, as calculated on a basis consistent with
how such costs and expenses had previously been reported in Contribution Income
prior to the Termination Time, to the extent such costs and expenses had been so
previously reported (and for the avoidance of doubt, the Parties acknowledge and
agree that third party contracts and licenses had not previously been reported
with respect to each of the foregoing).
 
“Cost Plus” means, with respect to each Elected Transition Service or Interim
Commercialization Service provided by Schering-Plough or its Affiliates or
designees to any of the Centocor Parties or their Affiliates pursuant to any of
the Transaction Agreements, an amount equal to the sum of (a) the Cost of such
Elected Transition Service or Interim Commercialization Service, as applicable,
plus (b) an amount equal to (i) the Cost of such Elected Transition Service or
Interim Commercialization Service, as applicable, multiplied by (ii) fifteen
percent (15%).
 
“Current Commercialization Services” means, with respect to a Relinquished
Territory, those services and activities, other than Transition Manufacturing
Services, utilized or performed by Schering-Plough or its Affiliates to
Commercialize a Product in such Relinquished Territory at any time between
January 1, 2011 and the Termination Time.  For purposes of clarity, (a) if a
service or activity is utilized or performed by Schering-Plough or its
Affiliates with respect to a Product in a Relinquished Territory between January
1, 2011 and the Termination Time, then such service or activity, as applicable,
shall be deemed to be a Current Commercialization Service for both Products in
such Relinquished Territory and shall be available to Centocor as an Elected
Transition Service for both Products in such Relinquished Territory under
Section 2.2 and, (b) if a service or activity is unique to the “launch” of a
product, then with respect to Simponi, Current Commercialization Services shall
be deemed to include those services and activities utilized or performed by
Schering-Plough or its Affiliates to “launch” Simponi in other countries of the
Territory at any time before the Termination Time, and such service or activity
shall be available to Centocor as an Elected Transition Service for Simponi
under Section 2.2.
 
“Designated Employee” has the meaning set forth in Section 4.16(a).
 
“Diligent Efforts” means, with respect to the efforts to be expended by a Party
with respect to the objective that is the subject of such efforts, those
reasonable, good faith efforts to accomplish such objective as such Party would
customarily use to accomplish a similar objective under similar circumstances in
which such Party were the beneficiary of such efforts or objective.  With
respect to any Current Commercialization Activity or any other activity that
constitutes Commercialization of a Product, Schering-Plough will be deemed to
have exercised Diligent Efforts to the extent Schering-Plough has performed (or
caused to be performed on Schering-Plough’s behalf) such activity in
substantially the same manner and with at least substantially the same level of
resources and efforts as Schering-Plough and its Affiliates use to Commercialize
the Products in the Relinquished Territories between January 1, 2011 and the
date hereof as the exclusive distributor under the Distribution Agreement,
including in accordance with Sections 2.1 and 2.2 of the Initial Distribution
Agreement; provided, however, that with respect to “launch” of Simponi in a
Relinquished Territory, Schering-Plough will be deemed to have exercised
Diligent Efforts to the extent Schering-Plough has performed (or caused to be
performed on Schering-Plough’s behalf) such activities in substantially the same
manner and with at least substantially the same level of resources and efforts
as Schering-Plough or its Affiliates used to launch Simponi in comparable
countries in the Territory prior to the date hereof.  Notwithstanding the
foregoing and for the avoidance of doubt, (a) to the extent the performance by a
Party or its Affiliate of any of its obligations hereunder is hindered, delayed
or adversely affected by the acts or omissions of any other Party or such other
Party’s Affiliates in connection with its performance of any of its obligations
hereunder or under any of the other Transaction Agreements, such first Party
shall not be deemed to have failed to use Diligent Efforts in performing its
obligations hereunder or thereunder, (b) subject to Schering-Plough’s
obligations under Sections 2.2(c)(ii)(C) and 4.7(b)(i), the termination of
employment by or of any individuals shall not be taken into account in
determining whether Schering-Plough has utilized Diligent Efforts and, (c) for
the purposes of this definition, performance of Schering-Plough’s obligations
hereunder by a third party in accordance with Section 2.2(c)(ii)(G) shall be
deemed to be performance of such obligations by Schering-Plough.
 
“Disclosure Schedule Date” has the meaning set forth in Section 6.1.
 
“Disputed Inventory Item” has the meaning set forth in Section 2.8(d)(i).
 
“Distribution Agreement” has the meaning set forth in the Recitals.
 
“Elected Transition Services” has the meaning set forth in Section 2.2(a).
 
“Encumbrance” means any lien, security interest, pledge, hypothecation, charge,
mortgage or other similar encumbrance.
 
“Enjoined Territory” has the meaning set forth in Section 3.5.
 
“Excluded Assets” has the meaning set forth in Section 2.5(a).
 
“Excluded Contract” has the meaning set forth in Section 2.5(b).
 
“Exclusion Notice” has the meaning set forth in Section 2.5(b).
 
“Expanded Cost Plus” means, with respect to each Elected Transition Service or
Interim Commercialization Service provided by Schering-Plough or its Affiliates
or designees to any of the Centocor Parties or their Affiliates pursuant to any
of the Transaction Agreements, an amount equal to the sum of (a) the Cost of
such Elected Transition Service or Interim Commercialization Service, as
applicable, plus (b) an amount equal to (i) the Cost of such Elected Transition
Service or Interim Commercialization Service, as applicable, multiplied by
(ii) twenty-five percent (25%).
 
“Foreign Antitrust Laws” means the applicable antitrust, competition or other
similar Laws of jurisdictions other than the United States.
 
“Governmental Authority” means any nation or government, any foreign or domestic
national, supranational, federal, state, provincial, county, municipal or other
political instrumentality or subdivision thereof and any foreign or domestic
Person or body exercising executive, legislative, judicial, regulatory,
administrative or taxing functions of or pertaining to government, including any
tribunal or court and any arbitrator or mediator or any supranational
organization of sovereign states.
 
“Health and Regulatory Activities” means, collectively, all activities relating
to regulatory affairs, medical affairs (e.g., CSLs/MSLs), CME/CHE, patient
advocacy and infusion or patient support, strategic account management,
government affairs (including pricing and reimbursement), health economic
outcomes research, managed care (including public and private payers) and
training.
 
“Indemnifiable Losses” has the meaning set forth in Section 7.1.
 
“Initial Distribution Agreement” has the meaning set forth in the Recitals.
 
“Initial Transition Services Notice” has the meaning set forth in Section 
2.2(a).
 
“Injunction” has the meaning set forth in Section 2.1(b).
 
“Intellectual Property” means all rights, title and interests in and to all
proprietary rights of every kind and nature however denominated, throughout the
world, including:
 
(a) patents, copyrights, mask work rights, and trade secrets, ;
 
(b) trademarks, service marks, and trade dress, and the goodwill associated
therewith;
 
(c) domain names;
 
(d) any and all registrations, applications, recordings, common-law rights and
statutory rights relating to any of the foregoing; and
 
(e) all actions and rights to sue at law or in equity for any past or future
infringement or other impairment of any of the foregoing, including the right to
receive all proceeds and damages therefrom, and all rights to obtain renewals,
continuations, divisions, or other extensions of legal protections pertaining
thereto.
 
“Interim Commercialization Services” has the meaning set forth in Section
2.3(c).
 
“Inventory Arbitration Notice” has the meaning set forth in Section 2.8(d)(ii).
 
“Inventory Dispute Notice” has the meaning set forth in Section 2.8(d)(i).
 
“Inventory Price Estimate” has the meaning set forth in Section 2.8(a).
 
“Inventory Purchase Price” means, (a) with respect to each item of Remicade
Transferred Inventory held for sale or use by Schering-Plough or any of its
Affiliates in any of the applicable Relinquished Territories, an amount equal to
the amount set forth on Schedule 1.1(a), plus applicable taxes, such as VAT, to
the extent owed (but excluding income taxes), and (b) with respect to each item
of Simponi Transferred Inventory held for sale or use by Schering-Plough or any
of its Affiliates in any of the applicable Relinquished Territories, an amount
equal to the amount set forth on Schedule 1.1(a), plus applicable taxes, such as
VAT, to the extent owed (but excluding income taxes).
 
“Inventory Referee” has the meaning set forth in Section 2.8(d)(ii).
 
“Janssen” has the meaning set forth in the Preamble.
 
“Knowledge” means, with respect to Schering-Plough, the actual knowledge, on a
country-by-country basis, of the Locally Responsible Person, after reasonable
inquiry of individuals employed by Schering-Plough and its Affiliates who are
reasonably likely to have information regarding the matter in question;
provided, however, that, with respect to Knowledge of the matters described in
Section 4.7, inquiry of the Product Sales Representatives (which, for purposes
of clarity, does not include sales management personnel) is not required.
 
“Laws” means all laws, Orders, statutes, codes, regulations, ordinances,
decrees, rules, or other requirements with similar effect of any Governmental
Authority.
 
“Legal Restraint” has the meaning set forth in Section 2.3(a).
 
“Litigation” has the meaning set forth in Section 4.3.
 
“Locally Responsible Person” means, with respect to each Relinquished Territory,
the business unit director or other person responsible for the overall
Commercialization of the Products in such Relinquished Territory.
 
“Mandated Canadian Employee” has the meaning set forth in Section 4.16(b).
 
“Marketing Authorizations” means, with respect to any country of the
Relinquished Territories, governmental authorizations with respect to
Commercialization of a Product, including all filed or issued (a) health
registrations, marketing authorizations, centralized registrations, labeling
approvals and any other technical, medical, scientific, customs or business
licenses, authorizations or approvals for the Commercialization of a Product
within such country, including import licenses, and (b) pricing and
reimbursement approvals, where applicable, in each case ((a) and (b)), together
with any amendments or supplements to any of the foregoing.
 
“Marketing Services” means any marketing activities used in connection with the
Commercialization of the Products in a Relinquished Territory; provided that
Health and Regulatory Activities shall not be included within the term
“Marketing Services.”
 
“Material Contract” has the meaning set forth in Section 2.4(c)(iii).
 
“Material Relinquished Territories” means the Principal Territories and the
other ten (10) Relinquished Territories listed on Exhibit C.
 
“Non-Consented Asset” has the meaning set forth in Section 2.4(f).
 
“Order” means any judgment, order, writ, injunction, decision, assessment,
ruling, decree or award of any Governmental Authority (whether temporary,
preliminary or permanent) that is binding on any Person or its assets or
properties under applicable Law.
 
“Other Territories” means, collectively, all of the Relinquished Territories,
excluding the Principal Territories.
 
“Party” has the meaning set forth in the Preamble.
 
“Permitted Encumbrance” means any (a) statutory Encumbrance in respect of taxes,
if due, the validity of which is being contested in good faith by appropriate
proceedings during which collection or enforcement is stayed, or Encumbrance in
respect of taxes not yet due and payable or (b) mechanics’, carriers’,
workmen’s, repairmen’s or other like statutory Encumbrances arising or incurred
in the ordinary course of business.
 
“Permitted Solicitation Period” has the meaning set forth in Section 4.16(a).
 
“Person” means any individual, person, entity, Governmental Authority, general
partnership, limited partnership, limited liability partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association, foreign trust or foreign business organization and,
when the context so permits, the successors and assigns of such Person.
 
“Principal Territories” means, collectively, Canada, Brazil, Mexico, and
Australia.
 
“Product Sales Representative” means a sales representative trained on any
Product and employed or otherwise engaged by Schering-Plough or any of its
Affiliates in the applicable Relinquished Territory.
 
“Product Sales Representative Report” has the meaning set forth in Section
4.7(a).
 
“Product Sample” means any item of a Product held by Schering-Plough or its
Affiliates for use as a sample for Commercializing any of the Products in a
Relinquished Territory.
 
“Proposed Final Inventory Schedule” has the meaning set forth in Section 2.8(c).
 
“Regulatory Delay” has the meaning set forth in Section 2.3(a).
 
“Related Agreements” has the meaning set forth in Section 8.1.
 
“Released Claims” has the meaning set forth in Section 5.2(a).
 
“Releasees” has the meaning set forth in Section 5.2(a).
 
“Releasing Party” has the meaning set forth in Section 5.2(a).
 
“Relinquished Territories” means all of the countries and territories of the
world included in the Territory as originally defined in the Initial
Distribution Agreement, other than the Retained Territories.  The Relinquished
Territories include those countries and territories set forth on Exhibit E.
 
“Remicade Supply Agreement” means the Remicade Manufacture and Supply Agreement,
by and between Centocor and Schering-Plough, dated September 15, 1999, as it may
have been, or may be, amended or supplemented from time to time.
 
“Restricted Employee” means, with respect to any Party, any individual that is
employed by such Party or any Affiliate of such Party whose employment relates
primarily to the sale, marketing, advertising, promotion or distribution of any
of the Products in the Relinquished Territories, including any Transferred
Employee.
 
“Residual Information” has the meaning set forth in Section 4.13.
 
“Retained Facilities” has the meaning set forth in Section 2.5(a).
 
“Retained Territories” means all of the countries and territories set forth on
Exhibit D.
 
“Saleable” means, with respect to any item of finished Product inventory
(including Product Samples) held for sale or use in any Relinquished Territory,
that such item has, as of the Termination Time, a remaining shelf life of no
less than the period set forth on Schedule 1.1(b) with respect to such
Relinquished Territory and that it is reasonably likely that such item could be
sold or, in the case of Product Samples, used, by a third party in the ordinary
course of business, consistent with past practice.
 
“Schering-Plough” has the meaning set forth in the Preamble.
 
“Schering-Plough Benefit Plan” has the meaning set forth in Section 4.16(e).
 
“Schering-Plough Indemnitees” has the meaning set forth in Section 7.1.
 
“Schering Relevant Person” has the meaning set forth in Section 6.19(a).
 
“Selling Services” means personal promotion of the Products, including
detailing, by Product Sales Representatives.
 
“Severance Benefits” has the meaning set forth in Section 4.16(f).
 
“Simponi Demo Unit” means a plastic mold of an auto-injector device for the
Simponi Product (excluding the pre-filled syringe part), which is used for
demonstration purposes.
 
“Simponi Supply Agreement” means the Golimumab Manufacture and Supply Agreement,
by and between Centocor Biologics and Schering-Plough, dated September 15, 1999,
as it may have been, or may be, amended or supplemented from time to time.
 
 “Single-Territory Study” means a clinical study being conducted by or on behalf
of Schering-Plough or any of its Affiliates as of the date of this Agreement in
any one or more of the Relinquished Territories, solely for the benefit of such
Relinquished Territories.
 
“Termination Time” means 11:59 p.m., New York City time, on June 30, 2011.
 
“Third Party Claim” has the meaning set forth in Section 7.3.
 
“Third Party Promotion Agreement” has the meaning set forth in Section 2.3(a).
 
“Transaction Agreements” means this Agreement and the Ancillary Documents.
 
“Transactions” means the transactions contemplated by this Agreement and the
other Transaction Agreements.
 
“Transferred Assets” has the meaning set forth in Section 2.4(a).
 
“Transferred Books and Records” has the meaning set forth in Section 2.4(a)(v).
 
“Transferred Contracts” has the meaning set forth in Section 2.4(a)(iii).
 
“Transferred Employee” has the meaning set forth in Section 4.16(b).
 
“Transferred Intellectual Property” has the meaning set forth in Section
2.4(a)(ii).
 
“Transferred Inventory” has the meaning set forth in Section 2.4(a)(iv).
 
“Transferred Marketing Authorizations” has the meaning set forth in
Section 2.4(a)(i).
 
“Transition Agreements” means, collectively, the Transition Services Agreement,
the Transition Manufacturing Agreement and any Third Party Promotion Agreements.
 
“Transition Manufacturing Agreement” has the meaning set forth in
Section 2.2(d)(i)
 
“Transition Manufacturing Services” has the meaning set forth in
Section 2.2(d)(i)
 
“Transition Services Agreement” has the meaning set forth in Section 2.2(c)(i).
 
“Transition Services Notice” has the meaning set forth in Section 2.2(a).
 
 “Transition Team” has the meaning set forth in Section 2.1(c).
 
1.2.   Interpretation.
 
(a)   Construction.  Unless the context otherwise requires, as used in this
Agreement (i) “or” is used in its inclusive sense, as represented by the phrase
“and/or,” (ii) “including” and its variants mean “including, without limitation”
and its variants, (iii) words defined in the singular have the parallel meaning
in the plural and vice versa, (iv) the terms “Article,” “Section,” “Exhibit” and
“Schedule” refer to the specified Article, Section, Exhibit or Schedule of or to
this Agreement, (v) the word “extent” in the phrase “to the extent” shall mean
the degree to which a fact, circumstance, condition, subject or theory extends
and such phrase shall not mean “if,”(vi) the word “will” shall be construed to
have the same meaning and effect as the word “shall,” (vii) the words “hereof”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement as an entirety and not to any particular provision and (viii)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time.
 
(b)   Captions.  The headings in this Agreement are for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent or intent of this Agreement or any provision of this
Agreement.
 
(c)   No Presumption.  This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the Party that drafted
or caused this Agreement to be drafted.
 
ARTICLE II
 
RELINQUISHED TERRITORIES
 
2.1.          Transfer of Relinquished Territories.
 
(a)   Termination of Certain Schering-Plough Rights and Obligations.
 
(i)   At the Termination Time, all of Schering-Plough’s rights and obligations
under the Distribution Agreement, the License Agreement dated April 3, 1998 (a
copy of which is attached to the Distribution Agreement as Appendix L) (the
“1998 License Agreement”) and the License Agreement dated December 20, 2007 (a
copy of which is attached to the Amendment Agreement as Appendix C) (the “2007
License Agreement”), solely in each case with respect to the Relinquished
Territories, shall, subject to the terms and conditions of this Agreement and,
except as set forth herein or in any Ancillary Document, terminate without any
further required actions of the Parties; provided, however, that (A) those
sections of the Distribution Agreement that, pursuant to the Distribution
Agreement, would survive termination of the Distribution Agreement (other than
Sections 8.3(b) through 8.3(d) of the Initial Distribution Agreement) shall
survive the Termination Time with respect to the Relinquished Territories and
(B) Section 5.6 of the Initial Distribution Agreement shall survive the
Termination Time with respect to Products sold in the Relinquished Territories
prior to the Termination Time.  As of the Termination Time, Centocor hereby
grants Schering-Plough a royalty-free, non-exclusive right to Commercialize the
Products in the Relinquished Territories solely to the extent necessary for
Schering-Plough to perform its obligations under this Agreement, including, for
the avoidance of doubt, under any necessary (1) intellectual property rights of
Centocor or its Affiliates, and (2) intellectual property rights of third
parties previously licensed to Centocor under the 1998 License Agreement or the
2007 License Agreement.  In order to implement such termination, the
Distribution Agreement is hereby amended, effective as of the Termination Time,
such that (x) the terms “Retained Territories” and “Relinquished Territories,”
each as defined herein, are hereby added to Article I of the Initial
Distribution Agreement and (y) Section 1.16 of the Initial Distribution
Agreement is hereby deleted and replaced, as of the Termination Time, with the
following provision:
 
“Territory” means the Retained Territories.
 
(ii)   Except as otherwise expressly set forth herein or in any Transition
Services Agreement, Transition Manufacturing Agreement or other Ancillary
Document, Centocor shall assume full responsibility (at its own expense) for the
manufacture and Commercialization of the Products in the Relinquished
Territories from and after the Termination Time.  The Parties acknowledge and
agree that their mutual objective and intent is to effect a smooth and efficient
transfer of the Commercialization of the Products in the Relinquished
Territories from Schering-Plough to Centocor, as further described in this
Agreement, and in a manner that (A) does not adversely impact the availability
of the Products for patients, the customer and prescriber relationships, the
Marketing Authorization status of the Products and the other aspects of the
Commercialization activities and (B) does not materially adversely impact the
sales levels of the Products, in each case ((A) and (B)) in the Relinquished
Territories.  The statement in the prior sentence is intended solely as an
expression of the Parties’ mutual goals in entering into this Agreement and no
Party or any of its Affiliates may assert a claim against any other Party or its
Affiliates based upon the prior sentence.
 
(b)   Certain Limitations on Transfer.  Notwithstanding any other provision of
this Agreement, the termination pursuant to Section 2.1(a) and the transfer of
the Transferred Assets, in each case with respect to any of the Relinquished
Territories, shall be subject, on a country-by-country basis, to (i) there being
no Law (whether temporary, preliminary or permanent) (each, an “Injunction”)
enacted, issued, promulgated, enforced or entered by any court or other
Governmental Authority of competent jurisdiction that is pending and that
prevents or prohibits consummation of any such termination or transfer of any
Transferred Assets (and each of the Parties agrees pursuant to Section 4.4(c) to
use its Diligent Efforts, to seek to cause any such Injunction to be vacated or
lifted), with the reasonable out-of-pocket costs and expenses of such efforts to
be paid by Centocor, and (ii) all consents and authorizations of Governmental
Authorities set forth under the applicable Relinquished Territory on
Schedule 2.1(b) that are required to consummate, in accordance with this
Agreement, a termination with respect to such Relinquished Territory and a
transfer of the Transferred Assets with respect to such Relinquished Territory
pursuant to any applicable Law (including any Foreign Antitrust Law) having been
obtained or the termination or expiration of any applicable waiting period
thereunder having occurred.  If a condition or event described in clause (i) or
(ii) above permanently prevents or prohibits consummation of any such
termination pursuant to Section 2.1(a) or the transfer of any Transferred Assets
pursuant to Section 2.4, the Parties shall meet to negotiate in good faith an
economic adjustment to this Agreement that appropriately reflects the economic
impact of such condition or event on the Centocor Parties.
 
(c)   Transition Teams.  Each of Schering-Plough and Centocor shall, and hereby
does, establish a transition team (each, a “Transition Team”), which shall have
overall responsibility for (i) monitoring and overseeing such Party’s activities
relating to the transfer of the Commercialization of the Products in the
Relinquished Territories from Schering-Plough to Centocor, and (ii)
communicating and coordinating with the other Party’s Transition Team regarding
each Party’s activities, including discussing any delays, problems or other
issues with the transfer and any ways and means to resolve such issues and most
effectively implement the transfer.  The names of the initial members of the
Transition Teams are set forth on Schedule 2.1(c).  The Schering-Plough
Transition Team will include employees who have significant knowledge of and
experience with the Commercialization of the Products in the Relinquished
Territories, and both Transition Teams will include employees who have a
sufficient level of authority within his or her organization to be able to
facilitate decisions and actions by such Party.  Each Party may from time to
time add or replace members of its Transition Team, so long as any new members
meet the criteria described in the prior sentence.  The Transition Teams will
meet together at least weekly until December 31, 2011, or more frequently if
reasonably requested by either Party, and thereafter as reasonably requested by
either Party, but no less often than monthly, until all Elected Transition
Services are completed, and then from time to time as reasonably requested by a
Party as long as Interim Commercialization Services are being performed.  The
Transition Teams will meet at mutually agreeable times and locations or by
telephone or video conference.  Sub-teams or individual members of each
Transition Team may also meet or communicate directly on an ad hoc basis, as
needed or desirable.   Neither Transition Team will have the authority to amend
this Agreement or to amend or enter into any Ancillary Documents on behalf of
either Party.
 
2.2.   Transition Services and Related Arrangements.
 
(a)   Election Notice.  Within thirty (30) days from the date of this Agreement,
Centocor shall deliver to Schering-Plough a written notice (the “Initial
Transition Services Notice”) identifying (i) any of the Relinquished Territories
for which Centocor desires Schering-Plough to provide transition services
following the Termination Time and (ii) which of the Current Commercialization
Services and which of the Additional Transition Services, if any, Centocor
desires for each such Relinquished Territory (such Current Commercialization
Services and such Additional Transition Services that are Acceptable Additional
Transition Services, the “Elected Transition Services”).  Centocor may update
the Initial Transition Services Notice from time to time prior to June 15, 2011
to (A) remove any Relinquished Territory from such notice or (B) modify which
Current Commercialization Services (or, with the consent of Schering-Plough,
which Acceptable Additional Transition Services) it desires in one or more of
the Relinquished Territories.  At any time prior to June 15, 2011, Centocor may
also deliver a written notice to Schering-Plough (1) requesting to add one or
more Relinquished Territories to the Initial Transition Services Notice and (2)
specifying which of the Current Commercialization Services Centocor desires for
each additional Relinquished Territory, in which event Schering-Plough will
consider in good faith whether it is able to provide such Current
Commercialization Services in any such additional Relinquished Territories, but
will not be obligated to provide Current Commercialization Services in any such
proposed additional Relinquished Territories unless it has agreed to do so
pursuant to the foregoing.  The Initial Transition Services Notice, as it may be
updated from time to time in accordance with this Section 2.2(a), is referred to
as the “Transition Services Notice.”  Notwithstanding the foregoing or any other
provision of this Agreement, Centocor may not elect, and Schering-Plough shall
have no obligation to provide, Selling Services or Marketing Services in Canada.
 
(b)   Transition Services Periods; Notices of Transition Services Claims.
 
(i)   Transition Services Periods.  If Centocor delivers a Transition Services
Notice with respect to any of the Principal Territories (other than Canada),
Schering-Plough or its designated Affiliate shall provide to Centocor Selling
Services and Marketing Services in the applicable Principal Territory for up to
sixty (60) days following the Termination Time.  If Centocor delivers a
Transition Services Notice with respect to any of the Other Territories (with
respect to all Elected Transition Services) and the Principal Territories
(solely with respect to Elected Transition Services that are not Selling
Services or Marketing Services), Schering-Plough or its designated Affiliate
shall provide to Centocor such Elected Transition Services for up to ninety (90)
days following the Termination Time; provided, however, that, following such
initial ninety (90)-day period, Centocor will have up to two (2) additional
ninety (90)-day extension periods with respect to each applicable Relinquished
Territory, each extension period to be elected by Centocor by delivery of
written notice thereof to Schering-Plough at least thirty (30) days prior to the
expiration of the then-applicable transition services period.  Notwithstanding
the first sentence of this Section 2.2(b)(i), if a Regulatory Delay occurs in
any Principal Territory and Centocor has complied with its obligations under
Sections 4.4(c) and 4.5(a) with respect to such Principal Territory,
Schering-Plough will extend the period it provides Selling Services and
Marketing Services to Centocor in such Principal Territory by an additional
sixty (60) days beyond the initial sixty (60)-day period described in the first
sentence of this Section 2.2(b)(i).
 
(ii)   Notices of Transition Services Claims.  At the time Centocor delivers any
notice of Elected Transition Services extension pursuant to Section 2.2(b)(i),
it shall also provide Schering-Plough with a written notice, in reasonable
detail, of any and all claims that Centocor believes in good faith exist at the
time concerning any Elected Transition Services with respect to the then current
Elected Transition Services period (a “Claim Notice”).  Notwithstanding any
other provision of this Agreement, Centocor may not bring any claim for
indemnification pursuant to Section 7.2(c) or 7.2(d) with respect to matters it
had knowledge of (or should have reasonably have had knowledge of) for any
periods covered by a Claim Notice, except to the extent set forth in a Claim
Notice.
 
(c)   Transition Services Arrangements.
 
(i)   Transition Services Agreement.  During the forty-five (45)-day period
following the receipt of the Initial Transition Services Notice, Centocor and
Schering-Plough shall negotiate in good faith to enter into a mutually
acceptable transition services agreement (the “Transition Services Agreement”)
pursuant to which Schering-Plough and Centocor would mutually agree on the terms
and conditions pursuant to which Schering-Plough or its Affiliates would provide
the Elected Transition Services.  Such agreement shall provide for such Current
Commercialization Services to be performed using Diligent Efforts, except as
otherwise expressly set forth in the Transition Services Agreement.  Such
agreement shall provide for the payment by Centocor to Schering-Plough in
accordance with Section 2.2(c)(ii)(F).  In addition, the Transition Services
Agreement will include the other terms set forth below in Section 2.2(c)(ii) and
may include any other terms mutually agreed between Schering-Plough and
Centocor.  Notwithstanding the foregoing, Schering-Plough shall not be obligated
to provide any Selling Services or Marketing Services to Centocor or any of its
Affiliates in Canada at any time, or in any of the Principal Territories
following the expiration of the initial 60-day transition services period for
such Principal Territories (as such period may be extended for up to sixty (60)
days pursuant to Section 2.2(b)(i)).
 
(ii)   Interim Transition Services Arrangements.  In the event the Parties have
not entered into the Transition Services Agreement at or before the Termination
Time, Schering-Plough or its designated Affiliates will, until the Transition
Services Agreement is executed (or, if earlier, the expiration date of the final
extension period for Elected Transition Services under Section 2.2(b)(i) or the
date Centocor notifies Schering-Plough that such services are no longer desired
in each of the Relinquished Territories included in the Transition Services
Notice, provide all Elected Transition Services requested by Centocor pursuant
to Section 2.2(a).  The following principles shall apply to any such interim
arrangements:
 
             (A)  
Neither Schering-Plough nor any of its Affiliates will have any obligation to
provide any services with respect to a Relinquished Territory other than Current
Commercialization Services with respect to such Relinquished Territory.  For the
avoidance of doubt, Schering-Plough shall have no obligation to provide (1) any
services in any Relinquished Territory where it does not have a Marketing
Authorization with respect thereto on the date hereof or (2) any Selling
Services in any Relinquished Territory where it does not have employees
providing Selling Services on the date hereof; provided, however, that if
Selling Services are provided in a Relinquished Territory by a third party
pursuant to a Transferred Contract or a Contractual Right that is a Commingled
Asset, Schering-Plough will be obligated to provide as an Elected Transition
Service the administrative services necessary to manage such contractual
arrangement if so requested by Centocor.

 
             (B)  
Schering-Plough will continue to provide Compensation to all sales personnel in
such Relinquished Territories in a manner consistent with past practice,
including with respect to commissions and other incentive compensation in
respect of the Products, subject to those changes required by changes in
Schering-Plough’s and its Affiliates’ (1) general compensation plans and
policies that do not specifically relate to the Products and (2) actions in the
Relinquished Territories, not specifically related to the Products, to harmonize
Compensation of employees among Schering-Plough and its Affiliates.

 
             (C)  
Schering-Plough will have no obligation to replace any Product Sales
Representatives that voluntarily terminate their employment or other engagement
with Schering-Plough or any of its Affiliates or that are terminated for cause
(as defined under Schering-Plough’s employment policies or employment contracts
as of the date hereof); provided, however, that (1) Schering-Plough and its
Affiliates shall not (x) terminate without cause any Product Sales
Representative in such Relinquished Territories, or (y) prior to October 1,
2011, re-assign any Product Sales Representative in such Relinquished
Territories or permit any Product Sales Representative in such Relinquished
Territories to transfer to an open position, and (2) Schering-Plough and its
Affiliates may re-assign or allow the transfer to an open position by any
Product Sales Representative in any Relinquished Territory after October 1, 2011
as long as, with respect to any Relinquished Territory for which Selling
Services are then being provided, Schering-Plough uses Diligent Efforts to
replace such re-assigned or transferred Product Sales Representative with
another Product Sales Representative of reasonably comparable ability.

 
             (D)  
Schering-Plough shall not be obligated to provide any Selling Services or
Marketing Services to Centocor or any of its Affiliates in Canada at any time,
or in any of the Principal Territories following the expiration of the initial
sixty (60)-day transition services period for such Principal Territories (as
such period may be extended for up to sixty (60) days pursuant to Section
2.2(b)(i)).

 
             (E)  
Schering-Plough will use Diligent Efforts to perform all Elected Transition
Services (that are set forth in the Transition Services Notice) that are Current
Commercialization Services, except as otherwise expressly set forth in this
Section 2.2(c)(ii).  Schering-Plough will use Diligent Efforts to perform any
Acceptable Additional Transition Services that it has agreed to provide pursuant
to Section 2.2(e).

 
             (F)  
Centocor will pay to Schering-Plough an amount equal to (1) the aggregate Cost
Plus for all Elected Transition Services provided by Schering-Plough during the
two hundred and seventy (270)-day period after the Termination Time and (2) the
aggregate Expanded Cost Plus for all Elected Transition Services provided by
Schering-Plough after the expiration of the two hundred and seventy (270)-day
period following the Termination Time.  No later than thirty (30) days after
each calendar quarter, Schering-Plough will submit a written invoice to Centocor
for the amounts payable by Centocor under this Section 2.2(c)(ii), including
reasonable substantiation therefor, and Centocor will pay such invoice no later
than thirty (30) days thereafter.  Centocor will have the right to review and
inspect Schering-Plough’s books and records relating to services provided under
this Section 2.2(c)(ii) on the same terms and conditions as set forth in Section
6.4 of the Initial Distribution Agreement (provided, however, that Centocor’s
exercise of its right under this paragraph will not constitute an inspection
under such Section 6.4 for purposes of the limitation therein on the number of
inspections available per calendar year).

 
             (G)  
With respect to the performance of any of the Elected Transition Services in a
Relinquished Territory, Schering-Plough may use an Affiliate or, solely to the
extent that doing so would be consistent with the exercise of Diligent Efforts
(which shall not be deemed unmet solely due to the fact that a third party was
not previously used by Schering-Plough or any of its Affiliates) to
Commercialize the applicable Product in such Relinquished Territory, a third
party to perform its obligations in connection therewith.  Notwithstanding the
foregoing, Schering-Plough shall not subcontract or otherwise use a third party
(which for this purpose shall not include individuals) to satisfy its
obligations to perform Selling Services in a Material Relinquished Territory
without the prior written consent of Centocor, which consent shall not be (1)
unreasonably withheld, delayed or conditioned or (2) necessary to obtain with
respect to third parties being utilized by Schering-Plough or its Affiliates for
such services as of the date hereof. Schering-Plough shall ensure that each of
its Affiliates and permitted subcontractors and designees complies with all of
the applicable terms and conditions of this Agreement or the Transition Services
Agreement, as the case may be, as if such Affiliate or permitted subcontractor
or designee were a party to this Agreement or the Transition Services Agreement,
as applicable, and Schering-Plough shall remain fully responsible for the
performance of its Affiliates and permitted subcontractors and designees under
this Agreement and the Transition Services Agreement.

 
(d)   Manufacturing Services.
 
(i)   Transition Manufacturing Agreement.  Schering-Plough and Centocor shall
negotiate in good faith during the forty-five (45)-day period following the date
hereof to enter into a manufacturing and supply agreement, which will be subject
to the terms set forth on Schedule 2.2(d)(i) (a “Transition Manufacturing
Agreement”), and one or more quality agreements, as appropriate, pursuant to
which Schering-Plough would provide to Centocor fill and finish services
(including lyophilization) for the Remicade Product (the “Transition
Manufacturing Services”) for sale or use in the Relinquished Territories.  The
Transition Manufacturing Agreement would specify other rights and obligations of
each of the Parties with respect thereto and may include any other terms, in
each case as mutually agreed between Schering-Plough and
Centocor.  Notwithstanding any other provision of this Agreement, neither
Schering-Plough nor any of its Affiliates shall have any obligation to perform
any Transition Manufacturing Services for a particular Relinquished Territory
that such Person does not perform for such Relinquished Territory as of the date
hereof.
 
(ii)   Interim Manufacturing Services Arrangements.  In the event the Parties do
not enter into a Transition Manufacturing Agreement at or before the Termination
Time, Schering-Plough (directly or through its Affiliates) will provide
Transition Manufacturing Services requested by Centocor, until a definitive
Transition Manufacturing Agreement is executed, according to the terms set forth
on Schedule 2.2(d)(i).
 
(e)   Additional Transition Services.  In the event Centocor requests, pursuant
to Section 2.2(a), any services in addition to Current Commercialization
Services that are reasonably needed by Centocor to support the Commercialization
of the Products in one or more Relinquished Territories during the applicable
transition period set forth in Section 2.2(b)(i) (the “Additional Transition
Services”), Schering-Plough shall consider such request in good faith, but
Schering-Plough shall have no obligation to provide any such Additional
Transition Services and any decision with respect thereto shall be in its sole
and absolute discretion (any such additional services that Schering-Plough
agrees to provide to Centocor or its Affiliates pursuant to this clause, the
“Acceptable Additional Transition Services”).
 
2.3.          Third Party Promotion Arrangements.
 
(a)   Third Party Promotion Agreement.  If, in any Relinquished Territories
(whether or not included on the Transition Services Notice), all Marketing
Authorizations necessary for Centocor or its Affiliates to Commercialize the
Products in such Relinquished Territories are not obtained by Centocor or its
Affiliates by the Termination Time (a “Regulatory Delay”), then the Parties will
work together in good faith to enter into a promotion agreement (in the form of
a distribution, agency or other arrangement) (a “Third Party Promotion
Agreement”) that would permit Centocor or its Affiliates the exclusive right to
Commercialize the Products in the applicable Relinquished Territories from and
after the Termination Time.  In addition, at any time after the date of this
Agreement and before a Regulatory Delay occurs, Centocor may request that the
Parties enter into a Third Party Promotion Agreement for any Relinquished
Territory.  If Centocor makes such a request, the Parties will work together in
good faith to enter into a Third Party Promotion Agreement for such Relinquished
Territory, to be effective as of the Termination Time.  Any Third Party
Promotion Agreement will (i) not require Centocor to pay to Schering-Plough any
fees or other consideration, (ii) provide that Centocor reimburses
Schering-Plough for reasonable out-of-pocket costs and expenses it incurs and
(iii) provide that Centocor indemnify and hold harmless the Schering-Plough
Indemnitees from and against any losses, costs, claims, obligations or expenses
(including reasonable attorney’s fees) arising out of, resulting from or based
upon the acts or omissions of Centocor, its Affiliates or designees under the
Third Party Promotion Agreement, except to the extent such losses, costs,
claims, obligations or expenses arise out of, result from or are based upon the
negligence, gross negligence, willful misconduct or illegal acts of or breach of
this Agreement or any other Transaction Agreement by Schering-Plough or any
Schering-Plough Indemnitee.  Notwithstanding any other provision of this
Agreement, the Parties shall not enter into, or seek to enter into, any Third
Party Promotion Agreement if such agreement or the arrangements contemplated
thereby would, or would be reasonably likely to, (A) violate or conflict with
applicable Law or (B) require Schering-Plough or its Affiliates to obtain any
material consents or licenses from any Governmental Authority (any of the events
in clause (A) or (B), a “Legal Restraint”); provided, however, that
Schering-Plough shall use Diligent Efforts to obtain any such consents or
licenses described in clause (B), and Centocor shall bear the reasonable out-of
pocket costs and expenses of Schering-Plough and its Affiliates associated
therewith.
 
(b)   Interim Third Party Promotion Arrangements.  In the event a Regulatory
Delay occurs in any Relinquished Territory and the Parties have not entered into
a Third Party Promotion Agreement for such Relinquished Territory, the following
provisions will apply from the Termination Date until such Third Party Promotion
Agreement is executed:
 
(i)   Schering-Plough shall, and hereby does, appoint Centocor or its designee
to be Schering-Plough’s exclusive distributor and selling agent of the Products
in the applicable Relinquished Territory, which appointment shall not require
Centocor to pay to Schering-Plough any fees or other consideration;
 
(ii)   Schering-Plough or its Affiliate shall continue to perform all
importation and quality functions with respect to the Product unless (A)
prohibited by applicable Law or (B) pursuant to applicable Law, Centocor or its
Affiliates can perform such functions.  In the event Schering-Plough or its
Affiliates perform such functions Centocor shall pay to Schering-Plough or such
Affiliate an amount equal to Cost Plus for all such functions provided; and
 
(iii)   all of the provisions applicable to a Third Party Promotion Agreement
(as described in Section 2.3(a)) shall be applicable to such arrangements.
 
(c)   Continued Distribution Obligations.  If any distribution arrangement
contemplated by Section 2.3(a) or 2.3(b) in the applicable Relinquished
Territory cannot be effected due to a Legal Restraint, then from the Termination
Time until December 31, 2012, (i) Schering-Plough will use Diligent Efforts to
Commercialize the Products in such Relinquished Territory as if it continued to
be the exclusive distributor under the Distribution Agreement for such
Relinquished Territory, including in accordance with Sections 2.1 and 2.2 of the
Distribution Agreement (the “Interim Commercialization Services”), (ii) Centocor
will pay Schering-Plough an amount equal to (A) the aggregate Cost Plus of the
Interim Commercialization Services provided during the two hundred and seventy
(270)-day period after the Termination Time and (B) the aggregate Expanded Cost
Plus of the Interim Commercialization Services provided after the expiration of
the two hundred and seventy (270)-day period following the Termination Time and
(iii) Centocor will be entitled to one hundred percent (100%) of the
Contribution Income that would be payable to Centocor and Schering-Plough under
the Distribution Agreement (as if such Relinquished Territory continued to be
subject to the Contribution Income provisions of the Distribution Agreement)
attributable to, or in respect of, the Commercialization of the Products in such
Relinquished Territory after the Termination Time (and Schering-Plough shall
remit any such amounts to Centocor to the extent received by
Schering-Plough).  In the event that on December 31, 2012, Centocor desires
Schering-Plough to continue Schering-Plough’s role as the exclusive distributor
under the Distribution Agreement, Centocor and Schering-Plough will work in good
faith to enter into an arrangement reasonably acceptable to each of them with
respect to a reasonable period after December 31, 2012.  For the avoidance of
doubt, and notwithstanding any provision of the Distribution Agreement to the
contrary, (A) such Relinquished Territory and the amounts attributable thereto
as set forth above shall be excluded from the Contribution Income statement
which aggregates the Contribution Income calculation with respect to the
territories designated herein as Retained Territories, and (B) to the extent
Schering-Plough is reimbursed for a Cost pursuant to clause (ii) of this Section
2.3(c) or any other provision hereof, Schering-Plough shall not also be entitled
to reduce the amount calculated as Contribution Income by such Cost.
 
(d)   Other Provisions.
 
(i)   If an Affiliate of Schering-Plough holds the Marketing Authorizations for
the relevant Relinquished Territory, the provisions of this Section 2.3 shall
apply to such Affiliate to the same extent as they apply to Schering-Plough.
 
(ii)   Notwithstanding any other provision of this Agreement, if any
distribution arrangements contemplated by Section 2.3(a) or 2.3(b) are in
effect, neither Schering-Plough nor any of its Affiliates shall have any
obligation to provide Selling Services or Marketing Services to Centocor or it
Affiliates in any Relinquished Territory in which such distribution arrangements
are in effect.
 
2.4.   Transferred Assets.
 
(a)   Scope of Transferred Assets. Subject to the terms and conditions set forth
in this Agreement (including Sections 2.4(f) and 2.9), at the Termination Time,
Schering-Plough shall transfer and assign (or cause to be transferred and
assigned) to Centocor or any other Person designated by Centocor and, at the
Termination Time, Centocor or any such other Person shall accept transfer and
assignment of, and assume all the Assumed Liabilities in respect of, all right,
title and interest of Schering-Plough or any Affiliate of Schering-Plough in and
to the following assets and rights (collectively, the “Transferred Assets”):
 
(i)   all Marketing Authorizations held by Schering-Plough or any of its
Affiliates for the Commercialization of each indication of each Product in the
Relinquished Territories, but only to the extent transferrable under applicable
Law by Schering-Plough or any of its Affiliates (collectively, the “Transferred
Marketing Authorizations”): provided, however, that the transfer of
Schering-Plough’s and its Affiliates’ right, title and interest in and to such
Marketing Authorizations (A) does not constitute a license or other right for
Centocor to make or have made any products using any proprietary manufacturing
know-how of Schering-Plough or any of its Affiliates that is described in such
Marketing Authorizations and (B) shall not be construed to impose any limitation
on Schering-Plough and its Affiliates with respect to such manufacturing
know-how;
 
(ii)   all Intellectual Property owned or controlled by Schering-Plough or any
of its Affiliates and used or held for use solely in connection with the
Commercialization of Products in a Relinquished Territory, including the
REMICADE® BAC dashboard software application and the following trademarks only
in the Relinquished Territories: REMICADE, REMICARE, SIMPONI, BioAdvance® ,
BioAdvance® Network, BioAdvance® Coordinator and BioAdvance® Access Financial
Assistance Program (collectively, the “Transferred Intellectual Property”);
provided that, for the avoidance of doubt, Transferred Intellectual Property
shall not include any trademark, service mark, domain name, or other designation
of origin that incorporates Schering-Plough or any other corporate name,
corporate mark, house mark, or corporate logo of Schering-Plough or any of its
Affiliates, whether standing alone or as any portion of any other name, mark,
logo, or domain name;
 
(iii)   all Contractual Rights (“Transferred Contracts”)  then in effect that
are:
 
(A)   with respect to Contractual Rights where any counterparty thereto is a
Governmental Authority, used or held for use by Schering-Plough or any of its
Affiliates, but only to the extent such Contractual Right relates to the
Commercialization of Products in a Relinquished Territory; and
 
(B)   with respect to all Contractual Rights other than those described in
clause (A) above, used or held for use by Schering-Plough or any of its
Affiliates solely in connection with the Commercialization of Products in a
Relinquished Territory, including all (1) Contractual Rights of Schering-Plough
and its Affiliates with respect to the infusion centers for the Products in
Canada, (2) clinical study agreements relating to each of the Single-Territory
Studies where the counterparty thereto is an investigator, institution,
sponsor-investigator, clinical research organization or other vendor and
(3) consulting contracts with any health care provider in a Relinquished
Territory, which consulting contracts relate solely to the Products and solely
to a Relinquished Territory;
 
(iv)   (A) all Saleable finished goods inventory of Products held for sale (as
of the Termination Time) in a Relinquished Territory, wherever located, and (B)
all Product Samples held for use (as of the Termination Time) in a Relinquished
Territory (collectively, the “Transferred Inventory”);
 
(v)   all business, financial, manufacturing, technical or regulatory records,
standard operating procedures (other than manufacturing standard operating
procedures), correspondence, lists (including all customer, distributor,
supplier and mailing lists), drawings, notebooks, specifications, creative
materials, marketing plans, reports, patient registries, databases, advertising,
marketing and promotional materials and other books and records whether written
or electronically stored or however otherwise recorded, maintained or stored
(including in each case, subject to Section  4.13, all originals and copies
thereof and all rights in and to the information contained therein), in each
case that were generated solely or are used or held for use solely with respect
to the Commercialization of Products in the Relinquished Territories
(collectively, the “Transferred Books and Records”); and
 
(vi)   all other assets and rights of Schering-Plough and its Affiliates of
whatever kind and nature, tangible or intangible, owned, leased, licensed, used
or held for use or license by or on behalf of Schering-Plough and its
Affiliates, other than real property, that are used or held for use solely in
connection with the Commercialization of Products in the Relinquished
Territories, including any infusion chairs, medications and supplies, IV poles,
entertainment equipment or other similar items used in connection with the
BioAdvance® program or any program for a Product that is similar to such
program.
 
(b)   Due Diligence.  Centocor may reasonably request, before and after the
Termination Time, but only until December 31, 2011, information with respect to
the Products, their Commercialization in the Relinquished Territories and the
Transferred Assets.  Schering-Plough acknowledges and agrees that Centocor’s
requests will be reasonable if they are consistent with requests customarily
made in the context of a due diligence investigation of a business to be
acquired.  Schering-Plough shall (i) provide such requested information as
promptly as practicable after request to the extent Schering-Plough has control
over such information and (ii) use Diligent Efforts to provide any other
requested information.  Further, Schering-Plough will permit Centocor and its
agents and consultants (including Deloitte) to have access (at reasonable times
and upon reasonable notice) to all relevant employees of Schering-Plough or its
Affiliates and to all of the Transferred Assets and to make copies as Centocor
may reasonably request.
 
(c)   Asset List.
 
(i)   Delivery of Asset Lists.  Schering-Plough shall deliver to Centocor
written lists (collectively, the “Asset Lists”), on a Relinquished
Territory-by-Relinquished Territory basis, of the Transferred Assets as follows:
 
(A)   within thirty (30) days after the date hereof, a true, complete and
accurate list of all Marketing Authorizations held by Schering-Plough or any of
its Affiliates for the Commercialization of each indication of each Product in
the Relinquished Territories (including the status thereof and whether
Schering-Plough, an Affiliate or a third party (which for this purpose shall not
include individuals) is performing Selling Services in the Relinquished
Territory to which such Transferred Marketing Authorization relates);
 
(B)   within thirty (30) days after the date hereof, a true, complete and
accurate list of all Transferred Intellectual Property;
 
(C)   within forty-five (45) days after the date hereof, a true, complete and
accurate list of all Material Contracts applicable to the Material Relinquished
Territories;
 
(D)   within forty-five (45) days after the date hereof, a true, complete and
accurate list of all Transferred Contracts, other than those to be listed
pursuant to Section 2.4(c)(i)(C), that Schering-Plough has determined, using
Diligent Efforts, are material to the Commercialization of the Products in a
Relinquished Territory;
 
(E)   within sixty (60) days after the date hereof, a true, complete and
accurate list of all Transferred Inventory with respect to the Material
Relinquished Territories, (including, as of a recent date, a good faith estimate
of the details of such Transferred Inventory by item, location, quantity,
expiration date, lot number and Inventory Purchase Price);
 
(F)   within forty-five (45) days after the date hereof, on a Relinquished
Territory-by-Relinquished Territory basis, a true, complete and accurate list of
all Transferred Books and Records that the Locally Responsible Person in each
Relinquished Territory reasonably believes exist in his or her Relinquished
Territory; and
 
(G)   within forty-five (45) days after the date hereof, on a Relinquished
Territory-by-Relinquished Territory basis, a true, complete and accurate list of
all Transferred Assets that are described in Section 2.4(a)(vi) that the Locally
Responsible Person in each Relinquished Territory reasonably believes exist in
his or her Relinquished Territory.
 
(ii)   Updates to Asset Lists; Copies of Transferred Contracts.  If
Schering-Plough has Knowledge prior to October 1, 2011 that an Asset List omits
an item that should have been included in such list pursuant to
Section 2.4(c)(i)(D) or 2.4(c)(i)(F), Schering-Plough shall promptly offer an
updated or supplemental Asset List to Centocor containing such item(s).  At the
time it provides an Asset List (or any updated or supplemental Asset List),
Schering-Plough shall provide therewith a true, correct and complete copy of any
Transferred Contracts or Marketing Authorizations listed thereon.  After
provision of an Asset List, Schering-Plough shall be obligated, until November
1, 2011, to provide such additional due diligence information with respect to
each item listed thereon as Centocor may request as soon as reasonably
practicable and in any event within fifteen (15) days of Centocor’s request
therefor.
 
(iii)   Material Contract Definition.  For the purposes of this Section 2.4(c),
“Material Contract” means any Transferred Contract used or held for use in
connection with the Commercialization of any Product in any Material
Relinquished Territory that:
 
(A)   involves anticipated payments in calendar year 2011 (1) by Schering-Plough
or its Affiliates of more than $50,000 or (2) to Schering-Plough or its
Affiliates of more than $100,000;
 
(B)   contains covenants that in any way purport to (1) restrict any business
activity of Schering-Plough or its Affiliates (including the solicitation,
hiring or engagement of any Person or the solicitation of any customer) or (2)
limit the freedom of Schering-Plough or its Affiliates to engage in any line of
business or compete with any Person;
 
(C)   grants any right or option to any party to Commercialize a product of
Schering-Plough or its Affiliates (other than the Products);
 
(D)   contains any obligation of Schering-Plough or its Affiliates to make any
payments to any infusion center or health care provider;
 
(E)   concerns or consists of a partnership, limited liability company, joint
venture or similar agreement;
 
(F)   has a Governmental Authority as a counter-party thereto; or
 
(G)   any Locally Responsible Person reasonably believes is material to the
Commercialization of the Products in his or her Relinquished Territory.
 
(d)   Commingled Assets.
 
(i)   Commingled Asset Lists.  Within forty-five (45) days after the date of
this Agreement, Schering-Plough shall, (A) with respect to the Material
Relinquished Territories, deliver to Centocor a true, complete and accurate
written list, on a country-by-country basis, of all Commingled Assets in the
Material Relinquished Territories and, (B) with respect to all other countries
of the Relinquished Territories, use Diligent Efforts to identify and list all
Commingled Assets in all such countries that are material to the
Commercialization of a Product in such country (such list, the “Commingled Asset
List”).  If Schering-Plough has Knowledge prior to October 1, 2011 of an asset
that should have been included in the Commingled Asset List but that was
inadvertently omitted, it shall promptly update or supplement the Commingled
Asset List to include such item.
 
(ii)   Use of Commingled Assets.  With respect to each Commingled Asset,
Schering-Plough shall, and shall cause its Affiliates to, to the extent
permitted by applicable Law or Contractual Right or Marketing Authorization,
make such asset available until the Commingled Asset Termination Date for use by
Centocor and its Affiliates in connection with their Commercialization of the
Products in the Relinquished Territories, at no cost or expense to Centocor or
any of its Affiliates, with the exception of (A) the discharge of any
liabilities or obligations to third parties required for the use of such asset
to the extent arising out of the use of such asset for the benefit of Centocor
or any of its Affiliates and (B) any indemnifications by Centocor pursuant to
ARTICLE VII with respect to such Commingled Assets.
 
(iii)   Definition of Commingled Assets.  For the purposes of this Agreement,
“Commingled Assets” means all assets and rights of Schering-Plough and its
Affiliates of whatever kind and nature, tangible or intangible, owned, leased,
licensed, used or held for use or license by or on behalf of Schering-Plough and
its Affiliates that are not included within the Transferred Assets but are
nevertheless used by Schering-Plough in connection with Commercialization of the
Products in a Relinquished Territory.  For the avoidance of doubt, cold storage
equipment owned or controlled by Schering-Plough or any of its Affiliates shall
not be a Commingled Asset or a Transferred Asset but shall be an Elected
Transition Service if so requested by Centocor pursuant to the provisions of
Section 2.2(a).
 
(e)   Customer Lists; Certain Books and Records; Access.
 
(i)   Customer Lists.  Notwithstanding any other provision of this Agreement,
lists maintained by Schering-Plough or its Affiliates of actual and potential
customers for and prescribers of the Products in the Relinquished Territories,
and any similar lists and documents maintained by Schering-Plough, copies of
which are capable of being used by Centocor without consent of any third party,
shall be treated as follows: (A) if a list solely includes customers for and
prescribers solely of the Products in the Relinquished Territories, then it
shall be included in the Transferred Assets;  (B) if a list includes customers
for and prescribers of the Products in the Relinquished Territories who are also
customers for products (other than the Products) of Schering-Plough or its
Affiliates in the Relinquished Territories, then Schering-Plough shall provide
to Centocor a copy of the list of such customers and prescribers and the list
shall be a Commingled Asset which Centocor may use without any time limit or
other restriction; and (C) Schering-Plough shall have no obligation to transfer,
and Centocor shall have no rights with respect to, any list of customers in the
Relinquished Territories that are not customers or prescribers of the Products
in the Relinquished Territories.
 
(ii)   Retention of Copies.  Notwithstanding Section 2.4(a)(v), Schering-Plough
and its Affiliates may retain copies of any Transferred Books and Records
containing tender information provided to any Governmental Authority, sales or
other financial information, and may use such copies and the information
contained therein for any reasonable business purpose relating to the period
prior to the Termination Time, including for financial or tax reporting, audit
purposes, regulatory compliance or litigation.
 
(iii)   Access to Transferred Books and Records.  From and after the Termination
Time, upon reasonable notice, and except as may otherwise be prohibited by
applicable Law, each Centocor Party shall, and shall cause its Affiliates to,
afford the representatives of Schering-Plough and its Affiliates such reasonable
access, during normal business hours, to the Transferred Books and Records and,
during such period, each Centocor Party shall, and shall cause its Affiliates
to, furnish promptly to Schering-Plough’s and its Affiliates’ representatives
such information concerning, and copies of, the Transferred Books and Records as
Schering-Plough may reasonably request for any reasonable business purpose
relating to the period prior to the Termination Time, including for financial or
tax reporting, audit purposes, regulatory compliance or litigation.  In order to
assure the availability to Schering-Plough of the foregoing, each Centocor Party
agrees not to, and shall cause its Affiliates not to, dispose of or destroy any
of the Transferred Books and Records for six (6) years after the Termination
Time without providing Schering-Plough with reasonable advance notice and an
opportunity to obtain copies thereof.  Schering-Plough shall bear the reasonable
out-of-pocket costs and expenses of Centocor’s compliance with this Section
2.4(e)(iii).
 
(f)   Consents.  Schering-Plough shall, and shall cause its Affiliates to, use,
prior to the Termination Time and thereafter until March 31, 2012, Diligent
Efforts to obtain, and Centocor shall, and shall cause its Affiliates to, use
Diligent Efforts to assist and cooperate with Schering-Plough and its Affiliates
in connection therewith, all necessary consents to the assignment and transfer
of any Transferred Asset that is not assignable or transferable without the
consent of any Person, other than Schering-Plough, Centocor or any of their
respective Affiliates (any such Transferred Asset, a “Non-Consented Asset”), it
being understood that to the extent the foregoing shall require any action by
Schering-Plough or any of its Affiliates that would, or would continue to,
affect a Product in a Relinquished Territory, such action shall require the
prior written consent of Centocor (not to be unreasonably withheld, delayed or
conditioned).  Further, with respect to any such Transferred Asset, after the
Termination Time and until the requisite consent is obtained and the foregoing
is transferred and assigned to Centocor or an Affiliate (without regard to the
March 31, 2012 date set forth in the first sentence of this Section 2.4(f)),
Schering-Plough shall (or shall cause its Affiliates to) provide to Centocor or
its Affiliates, at no cost or expense, the benefits thereof (or substantially
comparable benefits) and shall enforce, at Centocor’s cost and expense, at the
request of and for the account of Centocor or its Affiliate, any rights of
Schering-Plough or its Affiliates arising thereunder against any Person,
including the right to elect to terminate in accordance with the terms thereof
upon the advice of Centocor.  If Centocor or its Affiliate is provided with
benefits of any such Transferred Asset, then to the extent permitted by
applicable Law and the terms of any applicable Contractual Right or Marketing
Authorization, Centocor shall, or shall cause its Affiliate to, perform, at the
request of Schering-Plough or its Affiliate, as applicable, the obligations of
Schering-Plough or its Affiliate thereunder.  Notwithstanding the foregoing
provisions of this Section 2.4(f), neither Schering-Plough nor any of its
Affiliates shall have any obligation, in connection with the matters set forth
in this Section 2.4(f), to make any payment to any third party, in connection
therewith, unless reimbursed by Centocor.  In the event any such payment is
required by a third party, Schering-Plough shall promptly notify Centocor
thereof.  Schering-Plough shall discuss and consult with Centocor regarding any
request by any such third party for such payment and will, to the extent not
prohibited under the applicable Contractual Right or Marketing Authorization,
permit Centocor to negotiate directly with such third party regarding such
payment.  Centocor shall retain full discretion and authority over the decision
to make, and the final terms of, any such payment to any such third party, and
over the form of any corresponding consent.
 
(g)   Assignment and Transfer.  Prior to, but effective as of, the Termination
Time, Centocor and its applicable Affiliates and Schering-Plough and its
applicable Affiliates shall each execute and deliver to each other an instrument
of assignment and assumption and such other conveyancing instruments as Centocor
or Schering-Plough may reasonably request to effect the transfer to Centocor or
its designated Affiliate of the Transferred Assets and the assumption by
Centocor of the Assumed Liabilities with respect thereto.  Schering-Plough
shall, and shall cause its Affiliates to, deliver to Centocor and its
Affiliates, or otherwise put Centocor and its Affiliates in physical possession
of, all of the Transferred Assets, free and clear of all Encumbrances (other
than Permitted Encumbrances) (i) at the Termination Time, with respect to the
Transferred Inventory, at a location determined in accordance with
Section  2.8(e), (ii) at the Termination Time, with respect to copies of
Transferred Marketing Authorizations, Transferred Contracts and Transferred
Books and Records, at a physical or electronic data room as may be reasonably
determined by Centocor, (iii) at the Termination Time, with respect to any
physical embodiments of or filings related to Transferred Intellectual Property
and any Transferred Assets that are described in Section 2.4(a)(vi), at one or
more physical locations as may be reasonably determined by Centocor, and, (iv)
within ten (10) Business Days after the Termination Time, originals and all
physical copies of Transferred Marketing Authorizations, Transferred Contracts
and Transferred Books and Records (to the extent such originals and physical
copies were not provided in accordance with (ii) above) at one or more physical
locations as may be reasonably determined by Centocor.  Notwithstanding the
foregoing, Schering-Plough is not obligated pursuant to the prior sentence to
deliver originals or copies of Transferred Books and Records that are not stored
in electronic form and that relate to periods prior to January 1, 2009 to the
extent such Transferred Books and Records are not readily available (e.g., are
stored off-site in file archives); upon Centocor’s request at any time after the
Termination Time until December 31, 2012, Schering-Plough will use Diligent
Efforts to locate and provide to Centocor any of such pre-January 1, 2009
Transferred Books and Records as soon as reasonably practicable.  Centocor shall
bear the reasonable out-of-pocket costs and expenses of the transfers and
deliveries contemplated by this Section 2.4(g).
 
2.5.          Excluded Assets.
 
(a)   Scope of Excluded Assets.  For the avoidance of doubt, each of the
Centocor Parties acknowledges and agrees that Schering-Plough is not
transferring, assigning or delivering to the Centocor Parties any right, title
or interest in, to or under, any of the Excluded Assets, and the Excluded Assets
shall remain the property of Schering-Plough or its Affiliates, as
applicable.  For purposes of this Agreement, “Excluded Assets” means (i) all
real property, computers, automobiles, fixtures, equipment (other than any
equipment described in Section 2.4(a)(vi)) or machinery leased or owned by
Schering-Plough or its Affiliates, including Schering-Plough’s Singapore
manufacturing, packaging and distribution facilities (the “Retained
Facilities”), (ii) all accounts receivable of Schering-Plough and its Affiliates
(but without limiting the obligations of Schering-Plough pursuant to Sections
2.3(c) and 4.14), (iii) all Contractual Rights between Schering-Plough or its
Affiliates and their respective employees, (iv) any assets listed on an
Exclusion Notice described in Section 2.5(b)), (v) all rights and assets of
Schering-Plough and its Affiliates that are not Transferred Assets, (vi) any
trademark, service mark, domain name, or other designation of origin that
incorporates Schering-Plough or any other corporate name, corporate mark, house
mark, or corporate logo of Schering-Plough or any of its Affiliates, whether
standing alone or as any portion of any other name, mark, logo, or domain name
and (vii) any Office of Foreign Assets Control licenses issued to or held by
Schering-Plough or any of its Affiliates.  Without limiting the generality of
the foregoing, the Parties acknowledge and agree that (A) no manufacturing
technology (including manufacturing know-how) is being transferred in connection
with the Transactions and (B) nothing in this Agreement shall be deemed to limit
or restrict Schering-Plough or its Affiliates in their use of the Retained
Facilities with respect to the manufacture of the Products for sale or use in
the Retained Territories.
 
(b)   Exclusion Notice.  Within thirty (30) days after first receipt of a true,
complete and correct copy of a Transferred Contract whether occurring under
Section 2.4(c) or 2.4(g) or at any time thereafter, Centocor may deliver
(including after the Termination Time) written notice (each, an “Exclusion
Notice”) to Schering-Plough that it desires to exclude any such Transferred
Contract listed thereon from the Transferred Assets (each such excluded
contract, an “Excluded Contract”); provided, however, that (i) Centocor may
elect to exclude a Transferred Contract from the Transferred Assets only because
such Transferred Contract (A) contains a covenant that in any way purports to
restrict Centocor or its Affiliates in the manner described in clause (B) or (C)
of Section 2.4(c)(iii), or (B) is the subject of litigation between
Schering-Plough or any of its Affiliates and the other party thereto or the
subject of any governmental investigation or proceeding, and (ii) Centocor may
only deliver written notice of exclusion of a Transferred Contract pursuant to
this Section 2.5(b) prior to the date that is thirty (30) days after a true,
correct and complete copy of such Transferred Contract has been provided to
Centocor.  Schering-Plough will use Diligent Efforts, but without being required
to incur any material cost, expense, liability or obligation, to terminate all
Excluded Contracts as soon as permitted under their terms.
 
2.6.         Liabilities.  All liabilities and obligations with respect to the
development or Commercialization of the Products in the Relinquished Territories
or the Transferred Assets, in each case, to the extent relating to periods prior
to the Termination Time (whether arising prior to or after the Termination
Time), shall be borne by the Parties in accordance with the provisions of the
Distribution Agreement (including Article X thereof).  To the extent the
Distribution Agreement does not expressly address allocation of such liabilities
or obligations, they shall be borne by the Party with the legal responsibility
therefor prior to the Termination Time.  All liabilities and obligations with
respect to the development or Commercialization of Products in the Relinquished
Territories or the Transferred Assets, in each case, to the extent arising after
the Termination Time and relating to periods on or after the Termination Time,
shall be borne by Centocor (the “Assumed Liabilities”), but without limiting the
indemnification obligations of Schering-Plough under ARTICLE VII.  All
liabilities and obligations with respect to the Products in the Retained
Territories shall continue to be borne by the Parties as and to the extent
provided in the Distribution Agreement (including Article X thereof).  As
between the Parties, Schering-Plough shall retain all liabilities under the
Excluded Assets, subject to the obligations of Centocor under Section
2.4(d) relating to use of Commingled Assets.
 
2.7.         Cash Payment.  As promptly as practicable after the date of this
Agreement, and in no event later than ten (10) Business Days after the date of
this Agreement, Schering-Plough shall pay to Centocor an amount equal to
US$500,000,000 such amount to be paid by wire transfer of immediately available
funds to an account designated in writing by Centocor to Schering-Plough at
least two (2) Business Days prior to the date of payment.  If Centocor has
provided timely and adequate wire transfer instructions, and if Schering-Plough
fails to pay such amount on or before the indicated deadline and, in order to
obtain such payment, Centocor commences a lawsuit that results in a judgment
against Schering-Plough, Schering-Plough shall pay to Centocor its costs and
expenses (including attorneys fees and expenses) in connection with such
lawsuit.  If Centocor has provided timely and adequate wire transfer
instructions, and if Schering-Plough fails to pay such amount on or before the
indicated deadline, Schering-Plough will also pay interest on the amount due
pursuant to this Section 2.7 from and including the date such payment was
required to be made until and including the date such payment is made, at a rate
per annum equal to, the prime lending rate (plus two percent (2%)) as published
in the Wall Street Journal in effect on the date such payment was required to be
made.
 
2.8.          Sale and Purchase of Inventory; True-Up.
 
(a)   Inventory Price Estimate.  At least two (2) Business Days prior to the
Termination Time, Schering-Plough shall deliver to Centocor a written notice
(each, an “Inventory Price Estimate”) setting forth its good faith estimate of
the aggregate amount of the Inventory Purchase Price of all Transferred
Inventory.  Such notice shall include, in reasonable detail, the quantities of
the Transferred Inventory and the Inventory Purchase Price, on a
product-by-product and country-by-country basis.  On the day immediately
following the Termination Time, Schering-Plough shall release to Centocor or a
designated Affiliate of Centocor, and Centocor or such designated Affiliate of
Centocor shall accept, the Transferred Inventory.  The purchase price for the
Transferred Inventory shall be the price set forth in the Inventory Price
Estimate, such purchase price to be paid by Centocor to Schering-Plough within
thirty (30) days from the Termination Time (or, if the applicable day of payment
is not a Business Day, then the next succeeding Business Day), such payment to
be made by wire transfer of immediately available funds to an account designated
in writing by Schering-Plough to Centocor at least two (2) Business Days prior
to the applicable date of payment, subject to adjustment as provided below.  The
last two sentences of Section 2.7 shall be applicable to this payment obligation
mutatis mutandis.
 
(b)   Physical Inventory Count.  Centocor may, by written notice at any time
prior to the tenth (10th) Business Day prior to the Termination Time, require
that a physical inventory count of Transferred Inventory be conducted.  If
Centocor provides such notice, such inventory count shall be conducted, at the
election of Schering-Plough, by either (i) Schering-Plough or (ii) Centocor or a
representative of Centocor.  Any such inventory count shall only be required to
be conducted in facilities located in the Principal Territories or in any
central distribution center of Schering-Plough or its Affiliates, in each case
in which Schering-Plough currently stores, manufactures or otherwise supplies or
distributes Products for Commercialization in a Relinquished Territory (it being
agreed that Schering-Plough shall have no obligation to move any Products or
inventory to such sites for this purpose).  If Schering-Plough elects to conduct
such physical inventory count, Schering-Plough shall afford Centocor or its
representatives an opportunity to observe such count.  All costs and expenses of
any such physical inventory count shall be borne by Centocor.
 
(c)   Proposed Final Inventory Schedule.  Within forty-five (45) days after the
transfer of the Transferred Inventory pursuant to Section 2.8(a),
Schering-Plough shall deliver to Centocor an updated Inventory Price Estimate
(the “Proposed Final Inventory Schedule”) setting forth its calculation of the
Inventory Purchase Price of the Transferred Inventory that was actually released
to Centocor as of the Termination Time.  The Proposed Final Inventory Schedule
shall detail the Transferred Inventory by item, location, quantity, expiration
date, lot number and Inventory Purchase Price.
 
(d)   Inventory Disputes.
 
(i)   The Proposed Final Inventory Schedule will be final, conclusive and
binding on the Parties unless Centocor provides a written notice (an “Inventory
Dispute Notice”) to Schering-Plough no later than forty-five (45) days after
receipt of the Proposed Final Inventory Schedule setting forth in reasonable
detail (A) any item on the Proposed Final Inventory Schedule which Centocor
believes has not been prepared in accordance with this Agreement (each, a
“Disputed Inventory Item”), (B) the correct amount of each Disputed Inventory
Item, if then known, and (C) the correct amount of the Inventory Purchase Price
based upon the proposed correct amount of each Disputed Inventory Item, if then
known.  Any item or amount to which no dispute is raised in the Inventory
Dispute Notice will be final, conclusive and binding on the
Parties.  Schering-Plough shall provide Centocor with reasonable access to all
records and work papers that form the basis for the information included in the
Proposed Final Inventory Schedule.
 
(ii)   Centocor and Schering-Plough will attempt to resolve the matters raised
in an Inventory Dispute Notice in good faith.  No later than fifteen (15)
Business Days after delivery of the Inventory Dispute Notice, either Centocor or
Schering-Plough may provide written notice (an “Inventory Arbitration Notice”)
to the other Party that it elects to submit the Disputed Inventory Items to an
arbitrator (the “Inventory Referee”), who must be a certified public accountant
at KPMG or any other internationally-recognized auditing firm to which the
Parties mutually agree.  If Centocor and Schering-Plough cannot agree on an
Inventory Referee within fifteen (15) Business Days after an Inventory
Arbitration Notice is provided, Centocor and Schering-Plough will petition the
American Arbitration Association to assign an Inventory Referee who meets the
criteria described above as soon as practicable (but in any event no later than
the thirtieth (30th) Business Day after such Inventory Arbitration Notice is
provided).  On the fifth (5th) Business Day following appointment of an
Inventory Referee, Schering-Plough will submit the Proposed Final Inventory
Schedule to the Inventory Referee (if applicable, as amended following
discussions with Centocor) with a copy to Centocor, and Centocor will submit the
Inventory Dispute Notice (if applicable, as amended following discussions with
Schering-Plough) to the Inventory Referee with a copy to Schering-Plough.  The
Inventory Referee will resolve the dispute pursuant to such procedures that it
establishes and deems fair and equitable; provided, however, that Centocor and
Schering-Plough must each be afforded an opportunity to provide a written
submission in support of its position and to advocate for its position
personally before the Inventory Referee, in the presence of the other
Party.  Any in-person presentations will be made at a venue (as determined by
the Inventory Referee) in the New York metropolitan area.
 
(iii)   The Inventory Referee will promptly review only those items and amounts
specifically set forth and objected to in the Inventory Dispute Notice submitted
to it and resolve the dispute in accordance with this Agreement.  Each of the
Parties agrees to cooperate with the Inventory Referee and to cause the
Inventory Referee to deliver, as promptly as reasonably practicable and in any
event no later than thirty (30) Business Days after the selection of the
Inventory Referee, a written decision with respect to the Disputed Inventory
Items.  The decision of the Inventory Referee with respect to any Disputed
Inventory Item will be final, conclusive and binding on the Parties.  The fees
and expenses of the Inventory Referee will be borne equally by Schering-Plough
and Centocor.
 
(iv)   If any amount is owed by Schering-Plough or Centocor to the other Party
based on the difference between the Inventory Purchase Price set forth on the
Inventory Price Estimate provided pursuant to Section 2.8(a) and the final
Inventory Purchase Price determined pursuant to Section 2.8(d), such amount
shall be paid to the applicable Party within thirty (30) Business Days from the
date of delivery of such updated Inventory Price Estimate.
 
(e)   Delivery and Storage of Transferred Inventory.
 
(i)   Prior to the Termination Time.    In any Relinquished Territory in which
Centocor plans to begin distributing the Products immediately after the
Termination Time, Centocor may request, no later than twenty (20) days prior to
the Termination Time, that Schering-Plough deliver a portion of the Transferred
Inventory to Centocor or its Affiliate prior to the Termination Time.  If
Centocor makes such a request, Schering-Plough will deliver the requested number
of units of Products comprising the Transferred Inventory (not to exceed ten
(10) days’ supply) prior to the Termination Time.  Prior to the Termination
Time, Schering-Plough or its Affiliate will retain title to and risk of loss for
such units and Centocor will store and maintain such units in accordance with
the same requirements that apply to Schering-Plough under Section 2.8(e)(iii).
 
(ii)   At the Termination Time. On July 1, 2011, except as otherwise requested
by Centocor, including under Section 2.8(e)(iii), Schering-Plough and its
Affiliates will ship all of the units of Products comprising the Transferred
Inventory that have not been previously delivered to Centocor or its Affiliate
to one or more warehouses designated by Centocor.  Centocor will be responsible
for all the reasonable, out-of-pocket costs and expenses (including freight and
insurance costs) of delivery of the Transferred Inventory as contemplated by
Section 2.8(e). The Transferred Inventory will be shipped in accordance with the
applicable Product specifications.
 
(iii)   After the Termination Time. In any Relinquished Territory for which the
Elected Transition Services include warehousing services, Schering-Plough will
continue to store the portion of the Transferred Inventory that is located in
such Relinquished Territory until otherwise instructed by Centocor, but in any
event no later than the applicable transition services period set forth in
Section 2.2(b)(i). For the avoidance of doubt, Centocor or its Affiliate will
have title and risk of loss to the units of Product in such Transferred
Inventory as of the Termination Time, and Schering-Plough will have no right to
sell, use, transfer or otherwise dispose of such units of Product except to
perform its duties under this Agreement and any Transition Services
Agreement.  While such units of Product are in Schering-Plough’s warehouse,
Schering-Plough shall: (A) keep the Products separate and capable of
identification as the property of Centocor or its Affiliate; (B) keep written
records showing the types and quantities of the Products received and shipped;
(C) keep the Products in a suitable place for storage in accordance with the
applicable Product specifications; (D) exercise care with respect to the storage
of the Products at least equal to the standard of care of Schering-Plough uses
to store its own refrigerated pharmaceutical products; and (E) allow Centocor to
inspect Schering-Plough's warehouse and books from time to time to ensure that
Schering-Plough is complying with subsections (A) through (E) of this Section
2.8(e)(iii) and allow any Governmental Authority having jurisdiction over the
manufacture, sale or distribution of the Products within a Relinquished
Territory to inspect any such Transferred Inventory on reasonable notice to the
extent such an inspection is requested by such a Governmental Authority under
applicable Law.
 
(f)   Simponi Demo Units.  If Centocor desires to purchase any Simponi Demo
Units held by Schering-Plough or any of its Affiliates in any of the
Relinquished Territories, Centocor shall deliver to Schering-Plough a written
notice, no later than twenty (20) days prior to the Termination Time, requesting
to purchase such units.  Any such purchase shall be at the price set forth on
Schedule 1.1(c), and on such other terms (including place, date and method of
delivery) as Centocor and Schering-Plough may mutually agree based on good faith
discussions.
 
2.9.         Non-Assignable Assets.  Notwithstanding anything in this Agreement
(including Section  2.4(a)), but without limiting the obligations of the Parties
pursuant to Sections 2.2, 2.4(f), 4.4 and 4.5, this Agreement shall not
constitute an agreement to assign or transfer any Transferred Asset under
Section 2.4 if the attempted assignment or transfer thereof, (i) without the
consent, authorization or approval of any Governmental Authority, would be
prohibited by or in violation of any applicable Law or, (ii) solely with respect
to a Transferred Contract, without the consent of any counterparty thereto,
would constitute a breach of such Transferred Contract.
 
ARTICLE III
 
CONTRIBUTION INCOME AND PRODUCT DEVELOPMENT COSTS
 
3.1.         Specific References to Canada.  The Distribution Agreement is
hereby amended, effective as of the Termination Time, such that all references
to “Canada” (including Sections 4.2 and 4.3(a) of the Initial Distribution
Agreement) are deleted.
 
3.2.         Allocation of Product Supply.   The Distribution Agreement is
hereby amended, effective as of the Termination Time, such that the phrase “the
United States” in Section 5.3 of the Initial Distribution Agreement shall be
followed by the phrase “and the Relinquished Territories.”
 
3.3.         Selection of Clinical Study Sites.  The Distribution Agreement is
hereby amended, effective as of the Termination Time, such that the second
reference to “the United States” in Section 1.12(m) of the Amendment Agreement
shall be followed by the phrase “or the Relinquished Territories.”
 
3.4.         Division of Contribution Income.  The Distribution Agreement is
hereby amended, effective as of the Termination Time, such that the Contribution
Income Split chart set forth in Section 2.2 of the Amendment Agreement is
deleted in its entirety and replaced with the following chart:
 
Agreement Year
Schering-Plough
Centocor
2010
60%
40%
January 1, 2011 to June 30, 2011
58%
42%
July 1, 2011 – December 31, 2011
50%
50%
All subsequent years
50%
50%

 
 
3.5.         Allocation of Contribution Income for Relinquished
Territories.  For purposes of calculating the allocation of Contribution Income
resulting from Net Sales of Products in the Territory, each of the Parties
agrees that, effective from and after the Termination Time, (a) the Contribution
Income from Net Sales of Products in each Enjoined Territory shall be allocated
one hundred percent (100%) to Centocor, (b) such Enjoined Territory and the
Contribution Income attributable thereto shall be excluded from the Contribution
Income statement which aggregates the Contribution Income calculation with
respect to the territories designated herein as Retained Territories and, (c)
notwithstanding such exclusion, Centocor shall be entitled to payment of the
Contribution Income from the Enjoined Territory at the same time it receives the
Contribution Income from the other territories under the Distribution
Agreement.  For the avoidance of doubt, any and all amounts to be paid to
Schering-Plough pursuant to Section 2.2 with respect to the Relinquished
Territories and any Enjoined Territory shall not be included in the calculation
of Contribution Income.  For purposes of this Section 3.5, an “Enjoined
Territory” means any country that is designated as a Relinquished Territory
hereunder, but that, by virtue of an injunction or other similar legal
restraint, is not removed from the Territory to which the Distribution Agreement
continues to apply after the Termination Time.
 
3.6.        Allocation of Product Development Costs.  Effective as of the
Termination Time, Schering-Plough’s share of Product Development Costs for which
it is responsible pursuant to Section 6.3 of the Initial Distribution Agreement
(which, for the avoidance of doubt, shall not include any costs incurred with
respect to clinical trials or other studies undertaken solely to support
applications for Regulatory Approval outside the Retained Territories) will be
modified as follows: (a) with respect to Product Development Costs relating to
the Remicade Product, Schering-Plough’s share will be thirty-four percent (34%)
and, (b) with respect to Product Development Costs relating to the Golimumab
Product, Schering-Plough’s share will be thirty-six percent (36%).  For the
avoidance of doubt, the Parties acknowledge and agree that the modified shares
of Product Development Costs as set forth in this Section 3.6 will apply to all
Product Development Costs incurred after the Termination Time by either the
Centocor Parties or by Schering-Plough regardless of whether such costs relate
to activities (including clinical studies) that were commenced prior to the
Termination Time, but shall not apply to any costs incurred prior to the
Termination Time.
 
ARTICLE IV
 
ADDITIONAL COVENANTS OF THE PARTIES
 
4.1.          Continued Commercialization of the Products.  During the period
from the date of this Agreement and continuing until the Termination Time,
Schering-Plough shall, and shall cause its Affiliates to, except (a) to the
extent that Centocor otherwise consents in writing (which consent shall not be
unreasonably withheld, delayed or conditioned), (b) to the extent otherwise
required or expressly permitted pursuant to this Agreement or the other
Transaction Agreements, or (c) to the extent compelled or required by applicable
Law, carry on its development and Commercialization of the Products in the
Relinquished Territories in the ordinary course, in accordance with the
standards set forth in the Distribution Agreement, in substantially the same
manner as heretofore conducted and in compliance with all applicable Laws and
Marketing Authorizations, and perform its obligations under the Transferred
Contracts when due (except to the extent that Schering-Plough or its Affiliate
can rightfully suspend its performance in the event of good faith disputes with
the other party to such Transferred Contract).  Notwithstanding the foregoing,
neither Schering-Plough nor any of its Affiliates shall be obligated to enter
into any new agreements with respect to any infusion centers in Canada or in any
other Relinquished Territory.  Without limiting the generality of the foregoing,
during the period from the date of this Agreement and continuing until the
Termination Time, Schering-Plough shall, and shall cause its Affiliates to,
except (i) to the extent that Centocor otherwise consents (which consent shall
not be unreasonably withheld, delayed or conditioned), (ii) to the extent
otherwise required or expressly permitted pursuant to this Agreement or the
other Transaction Agreements, or (iii) to the extent compelled or required by
applicable Law, observe the following covenants:
 
(a)   Covenants of Schering-Plough.  Schering-Plough shall, and shall cause its
applicable Affiliates to:
 
(i)   use Diligent Efforts (A) to preserve intact and keep available the
services of present employees of Schering-Plough and its Affiliates who
participate in, or otherwise support, the Commercialization of a Product in a
Relinquished Territory (subject to Section 4.7(b)(i)) and (B) to preserve intact
the relationships of Schering-Plough and its Affiliates with key opinion
leaders  and material customers with respect to the Products in the Relinquished
Territories;
 
(ii)   use Diligent Efforts (A) to pursue and maintain Marketing Authorizations
for the Products in the Relinquished Territories, (B) to maintain all tangible
properties included in the Transferred Assets in the ordinary course of business
consistent with past practice and (C) to comply with the terms of Marketing
Authorizations included in the Transferred Assets or relating to the Products in
the Relinquished Territories;
 
(iii)   use Diligent Efforts to preserve and protect the Transferred
Intellectual Property;
 
(iv)   notify and consult with Centocor as promptly as practicable (A) after
receipt by Schering-Plough or any Affiliate of Schering-Plough of any oral or
written communication from any Governmental Authority with respect to a Product
in a Relinquished Territory or any Marketing Authorization included within the
Transferred Assets or any inspections of any manufacturing facility that
manufactures a Product for sale in a Relinquished Territory, and (B) before
making any submission to any Governmental Authority with respect to a Product in
a Relinquished Territory or any Marketing Authorization included within the
Transferred Assets; provided that such consultation in clause (A) or (B) above
would not cause Schering-Plough to delay in responding to any communication or
making any submission to any Governmental Authority;
 
(v)   without limiting Schering-Plough’s obligations under Section 9.4 of the
Initial Distribution Agreement, use Diligent Efforts to comply in all material
respects with all Laws applicable to the Transferred Assets and the Products in
the Relinquished Territories;
 
(vi)   use Diligent Efforts to ensure that the quantity of inventory of each
Product maintained by Schering-Plough and its Affiliates for sale in the
Relinquished Territories, when compared to the quantity of inventory of each
such Product maintained by Schering-Plough and its Affiliates for sale in the
Retained Territories, is at a proportion substantially similar to such
proportion on the date hereof; and
 
(vii)   use Diligent Efforts (to the extent such efforts are not adversely
affected by any shortage of Simponi or any other circumstance that is not within
its reasonable control) to “launch” Simponi in the countries set forth on
Schedule 4.1(b)(vi).
 
(b)   Negative Covenants of Schering-Plough.  Schering-Plough shall not, and
shall cause its applicable Affiliates not to:
 
(i)   sell or transfer or mortgage, pledge, lease, license or otherwise dispose
of or encumber (or permit to be encumbered) any Transferred Assets , other than
sales or transfers of Transferred Inventory in the ordinary course of business
consistent with past practice;
 
(ii)   reduce in any material respect the Compensation payable to any employee
or independent contractor of Schering-Plough or any Affiliate who works
primarily in connection with the Commercialization of a Product in a
Relinquished Territory or otherwise alter in any material respect any such
Person’s financial incentives in respect of the Products; provided, however,
that the foregoing in no way limits the ability of Schering-Plough or its
Affiliates to implement changes required by changes in Schering-Plough’s and its
Affiliates’ (A) general compensation plans and policies that do not specifically
relate to the Products and (B) actions in the Relinquished Territories, not
specifically related to the Products, to harmonize Compensation among employees
of Schering-Plough and its Affiliates;
 
(iii)   commence, settle or compromise any pending or threatened suit, action or
claim that (A) is material to a Product in a Relinquished Territory or to the
Transferred Assets or (B) would involve restrictions on a Product in a
Relinquished Territory;
 
(iv)   (A) enter into any new Contractual Right that would be included in the
Transferred Assets and is material to the Commercialization of a Product in a
Relinquished Territory after the Termination Time, (B) amend or modify in a
material respect, or terminate or fail to enforce, any such Contractual Right or
(C) fail to exercise rights of renewal with respect to any such Contractual
Right if such rights may, by their terms, be exercised only prior to the
Termination Time;
 
(v) change the pricing of any Products in any Relinquished Territory, which
pricing would remain in effect after the Termination Time, except (A) to the
extent compelled or required by Law, (B) in the ordinary course of business
consistent with past practice, (C) to meet competition or (D) to the extent
required by reference pricing; or
 
(vi)   except with respect to the Relinquished Territories set forth on Schedule
4.1(b)(vi) or unless requested by Centocor, “launch” or otherwise commercially
sell, in any Relinquished Territory, any Product that was not commercially sold
in such Relinquished Territory as of the date of this Agreement.  For the
avoidance of doubt, providing Products for use in a clinical study shall not be
deemed to be a “launch” or commercial sale under this Section 4.1(b)(vi).
 
4.2          Non-Exclusive Rights of Centocor .  Notwithstanding anything to the
contrary set forth in the Distribution Agreement (including Sections 2.1(a),
2.1(c), 4.3(b) and 7.2 thereof), if, prior to the Termination Time, more than
fifteen percent (15%) of the Product Sales Representatives in a Relinquished
Territory are voluntarily or involuntarily terminated (compared to the number on
the date hereof in such Relinquished Territory), then Centocor, its Affiliates
and designees shall be permitted to utilize, at Centocor’s sole cost and
expense, their own sales representatives, in coordination with Schering-Plough,
to promote and market the Products in the Relinquished Territory prior to the
Termination Time for the sole purpose of continuing to perform the promotion and
marketing services such terminated Product Sales Representatives would have
performed in the ordinary course of business; provided that any such personnel
utilized by Centocor, its Affiliates or designees, shall be obligated to conduct
such promotion and marketing efforts in accordance with the policies and
directions (to the extent such directions are not directed solely to such
personnel utilized by Centocor, its Affiliates or designees) of Schering-Plough
or its relevant Affiliate with respect to such activities as in effect from time
to time and delivered to Centocor.  For the avoidance of doubt, this Section 4.2
does not give Centocor the right to sell or distribute the Products in the
Relinquished Territories prior to the Termination Time.
 
4.3.          Notices of Certain Events.  Each of Centocor and Schering-Plough
shall promptly notify the other Party, pursuant to the notice provisions set
forth in Section 8.3 of this Agreement, of (a) any communication from any Person
alleging that the consent of such Person (or another Person) is or may be
required in connection with the Transactions (and the response thereto of such
Party or its representatives or agents), (b) any communication from any
Governmental Authority in connection with the Transactions (and the response
thereto of such Governmental Authority or its representatives or agents),
(c) any claim, action, suit, proceeding, investigation, claim, audit or inquiry,
at Law or in equity or before any Governmental Authority (collectively,
“Litigation”) commenced or threatened by or before any Governmental Authority
that relates to this Agreement or the Transactions in any way or (d) any event,
change, development or occurrence between the date of this Agreement and the
Termination Time that causes or is reasonably likely to prevent, delay or impede
the ability of such Party to consummate any of the Transactions; provided,
however, that the delivery of any notice pursuant to this Section 4.3 shall not,
and shall not be deemed to, affect, limit or otherwise prejudice any right or
remedy of any of the Parties.  Schering-Plough shall promptly notify Centocor,
pursuant to the notice provisions set forth in Section 8.3 of this Agreement, of
the receipt by Schering-Plough or any of its Affiliates between the date hereof
and the Termination Time of (i) any oral or written notice from any Person
regarding the initiation of any civil, criminal or administrative action which,
if adversely determined, would materially adversely affect the Commercialization
of a Product in a Relinquished Territory or the Transferred Assets or
Schering-Plough’s ability to perform its obligations under this Agreement, (ii)
any oral or written notice from any Person regarding the initiation or
threatened initiation in any Material Relinquished Territory of any claim or
action to which a Schering Relevant Person is or would be a party where an
adverse result would reasonably be expected to materially adversely affect the
Commercialization of a Product in a Relinquished Territory or (iii) any oral or
written notice from any Governmental Authority in a Material Relinquished
Territory alleging that the Product or any of the Transferred Assets, or the
ownership, manufacturing, operation, storage, warehousing, packaging, labeling,
sale, marketing, handling or testing of the Products is in violation in any
material respect of any applicable Law or any Marketing Authorization.
 
4.4.          Regulatory Filings; Required Information; Efforts.
 
(a)     Regulatory Filings.  Each of the Parties shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required in connection with the consummation
of the Transactions and (ii) in taking such actions or making any such filings,
including furnishing any information, as may be required by any Governmental
Authority in connection with the Transactions.
 
(b)     Required Information.  Subject to applicable Laws, each Party shall,
upon reasonable request by the other Party, furnish such other Party with all
information concerning itself, its Affiliates, directors, officers and
stockholders and such other matters as may be reasonably necessary, appropriate
or advisable in connection with any statement, filing, notice or application
made by or on behalf of such other Party or any of their respective Affiliates
to any third party or any Governmental Authority in connection with the
Transactions, including any applicable Foreign Antitrust Law.
 
(c)     Efforts.  Subject to the terms and conditions set forth in this
Agreement and to applicable Law, each of the Parties shall cooperate and use
Diligent Efforts to: (i) take, or cause to be taken, all appropriate action, and
do, or cause to be done, all things necessary, proper or advisable to consummate
and make the Transactions effective, (ii)  assist and cooperate with the other
Party in taking, or causing to be taken, all appropriate action, to consummate
and make the Transactions effective and in doing, or causing to be done, all
things necessary, proper or advisable to consummate and make the Transactions
effective, (iii) execute and deliver any additional instruments or other
documents necessary to consummate the Transactions and (iv) participate in any
Litigation to have vacated, lifted, reversed or overturned any Order (whether
temporary, preliminary or permanent) that may be in effect and that restricts,
prevents or prohibits consummation of any of the Transactions; provided,
however, that nothing in this Section 4.4(c) shall require any Party or any of
such Party’s Affiliates to accept any limitation or conditions on the ownership
or operation of any portion of their respective businesses or assets, or to
dispose of, hold separate or license any portion of their respective businesses
or assets  (other than, in the case of Schering-Plough, the Products and the
Transferred Assets as provided herein).  For the avoidance of doubt, the
Transactions include the transfer to Centocor of all Marketing Authorizations in
the Relinquished Territories.
 
4.5.          Other Regulatory Matters.
 
(a)     Marketing Authorizations Generally.  From and after the Termination
Time, Centocor shall assume responsibility, at its expense, for obtaining or
maintaining all Marketing Authorizations with respect to the Products in each of
the Relinquished Territories.  Except as otherwise prohibited by applicable Law,
Centocor shall be the owner of any Marketing Authorizations thereby obtained in
the Relinquished Territories, and shall have the responsibility to respond to
any request for additional information, communications and tests required by the
local health authorities.  Centocor and Schering-Plough will cooperate and use
Diligent Efforts to effect all filings necessary for the assignment or transfer
to Centocor or its designated Affiliate of all Marketing Authorizations for the
Products in the Relinquished Territories within ninety (90) days after the date
of this Agreement, to the extent permitted by Law.  If applicable Law in a
Relinquished Territory does not permit such a filing to be made by such date,
Centocor and Schering-Plough will use Diligent Efforts to make such filing in
such Relinquished Territory promptly after the first date such filing may be
made under applicable Law.
 
(b)     Marketing Authorizations that Cannot be Assigned.  With respect to any
Marketing Authorization in a Relinquished Territory that cannot be assigned to
Centocor under applicable Law, including those with respect to reimbursement or
pricing of a Product, Schering-Plough shall provide Centocor with a copy of all
correspondence received from or submitted to the applicable Governmental
Authority with respect to the Product in the Relinquished
Territory.  Schering-Plough shall consult and cooperate with Centocor in the
preparation of any applications or filings for any such Marketing Authorization
in the Relinquished Territories.  Schering-Plough shall consider Centocor’s
comments in good faith and shall not make any decision with respect to such
application or filing without the prior consent of Centocor (which consent shall
not be unreasonably withheld, delayed or conditioned).  In the event of a
meeting with the applicable Governmental Authority, in person or by phone,
Schering-Plough shall provide Centocor with reasonable advance notice of the
time and date of such meeting and shall provide Centocor with copies of any
preparatory materials for use in connection therewith, and Centocor shall have
the right to attend such meeting.
 
4.6.          Coordination of Personnel .  Without limiting Schering-Plough’s
obligations under Section 2.2, 2.3 or 2.4, from and after the date of this
Agreement, Schering-Plough and Centocor, through the Transition Teams, shall
cooperate in good faith to develop and implement the specific tactics for
effecting an orderly transfer of the Commercialization of the Products from
Schering-Plough to Centocor in accordance with the terms of this Agreement,
including production of the items set forth in Schedule 4.6, the sharing of any
information of Schering-Plough and its employees with respect thereto, and
completion of the activities set forth in Schedule 4.6.  Without limiting the
foregoing, Schering-Plough will:
 
(a)     in consultation with the respective Transition Teams, arrange for and
conduct local meetings in the Relinquished Territories between counter-part
employees of each Party, including marketing management, managing directors,
district managers, sales representatives, reimbursement personnel and
regulatory/medical affairs personnel as soon as possible after the date of this
Agreement, as reasonably requested by Centocor;
 
(b)     at Centocor’s request and to the extent permitted by applicable Law,
arrange for the transfer of oversight and control of any ongoing
Single-Territory Studies;
 
(c)     at Centocor’s request, arrange for the transfer of oversight and control
of any patient registries maintained for the Relinquished Territories (to the
extent permitted by applicable Law and the terms of any applicable Contractual
Right or Marketing Authorization);
 
(d)     (i) offer to include Centocor representatives in all internal and
external meetings relating to any government tenders or contracts for a Product
in any Material Relinquished Territory to be entered into after the date of this
Agreement, which tenders or contracts provide for sale of Product after the
Termination Date, (ii) provide Centocor a reasonable opportunity to review and
comment on any such tenders or contracts and related submissions and
correspondence, (iii) consider Centocor’s comments on the same in good faith,
and (iv) obtain Centocor’s consent (which consent shall not be unreasonably
withheld or delayed) before agreeing to or making any binding decision with
respect to such a tender or contract, it being understood that Schering-Plough
shall not be liable for any failure to obtain any such contracts or win any such
tenders resulting from Schering-Plough’s compliance in good faith with the terms
of this paragraph; and
 
(e)     with respect to each Relinquished Territory, other than the Relinquished
Territories set forth on Schedule 4.1(b)(vi), at the written request of
Centocor, delegate to Centocor or its designee all oversight and control over
any strategic or tactical planning efforts or activities that relate to the
launch of a Product in such Relinquished Territory, including with respect to
the items set forth on Schedule 4.6(e) (if applicable).  Schering-Plough,
through the Transition Teams, shall deliver to Centocor any documents or other
items that are relevant to the exercise of the foregoing right and shall keep
Centocor reasonably informed as to the status of any such pre-launch planning
efforts and activities.  If Centocor makes the election described in the first
sentence of this Section 4.6(e), the Transition Teams shall discuss in good
faith any such pre-launch planning efforts and activities, and Centocor, through
the Transition Teams, shall direct Schering-Plough’s activity with respect
thereto.  Schering-Plough shall implement such strategies and tactics as
promptly as reasonably practicable.
 
4.7.          Sales Representative Matters in the Relinquished Territories.
 
(a)     Product Sales Representative Reports.  On or before April 30, 2011,
Schering-Plough will provide Centocor with a report (the “Product Sales
Representative Report”) listing, on a Material Relinquished
Territory-by-Material Relinquished Territory basis, (i) the number of Product
Sales Representatives who, to Schering-Plough’s Knowledge, (A) have notified
Schering-Plough in writing that they will voluntarily terminate or (B) will be
involuntarily terminated, and in either event will cease to be a part of the
Product sales force prior to the Termination Time and (ii) the number of Product
Sales Representatives remaining after taking into account such anticipated
departures.  Such Product Sales Representative Reports shall continue to be
provided, on a weekly basis, until the Termination Time.  If requested by
Centocor, Schering-Plough will provide Centocor with reasonable additional
information (to the extent permitted by Law) regarding the departure of such
Product Sales Representatives, such as their territory, customer assignments and
relationships and their sales performance.
 
(b)     Additional Schering-Plough Obligations.  Between the date of this
Agreement and the Termination Time in any Relinquished Territory (and during the
applicable transition services periods in Relinquished Territories where
Schering-Plough is providing Selling Services pursuant to Section 2.2, 2.3 or
the Transition Services Agreement), Schering-Plough will (in addition to its
obligations under Sections 4.1(a)(i) and 4.1(b)(ii)):
 
(i)     have no obligation to replace any Product Sales Representatives who
voluntarily terminate their employment or other engagement with Schering-Plough
or any of its Affiliates or who are terminated for cause (as defined under
Schering-Plough’s employment policies or employment contracts as of the date
hereof); provided, however, that (A) Schering-Plough and its Affiliates shall
not (1) terminate without cause any Product Sales Representative in such
Relinquished Territories, or (2) prior to October 1, 2011, re-assign any Product
Sales Representative in such Relinquished Territories, or permit any Product
Sales Representative in such Relinquished Territories to transfer to an open
position, and (B) Schering-Plough and its Affiliates may re-assign or allow the
transfer to an open position by any Product Sales Representative in any
Relinquished Territory after October 1, 2011 as long as, with respect to any
Relinquished Territory for which Selling Services are then being provided,
Schering-Plough uses Diligent Efforts to replace such re-assigned or transferred
Product Sales Representative with another Product Sales Representative of
reasonably comparable ability; and
 
(ii)     in addition to Centocor’s rights under Section 4.2, in the event more
than fifteen percent (15%) of the number of Product Sales Representatives in a
Material Relinquished Territory cease, whether voluntarily or involuntarily, to
be a part of the Product sales force, Schering-Plough and Centocor will discuss
and attempt in good faith to agree on arrangements to maintain the appropriate
level of Product sales and promotion efforts, including the possibility of
Centocor sales representatives co-promoting the Products or of Centocor hiring,
notwithstanding Section 4.9, some or all of Schering-Plough’s Product Sales
Representatives prior to the Termination Time or the end of the relevant
transition services period; provided that neither Schering-Plough nor any of its
Affiliates shall be obligated to bear any cost, expense or liability with
respect to any of the foregoing matters.
 
4.8.          Non-Compete.  The Distribution Agreement is hereby amended such
that Section 2.4 of the Initial Distribution Agreement is amended and restated
in its entirety to read as follows:
 
(i) With respect to the Retained Territories, during the term of this Agreement,
and for a period of two (2) years immediately following the termination of this
Agreement and, (ii) with respect to the Relinquished Territories, until June 30,
2014, neither Schering-Plough nor any of its Affiliates will promote, market,
manufacture, sell or distribute any anti-TNFα antibody or small molecule
mimicking anti-TNFα antibody activity by binding to the TNFα receptors known as
p55 and/or p75, i.e., having as its main action the direct inhibition of the
binding of TNFα to the TNFα receptors p55 and/or p75 by binding to TNFα or such
receptors, other than, in the case of clause (i), the Products or an Improvement
and, in the case of clause (ii), the Products, solely in connection with the
provision of Elected Transition Services or Transition Manufacturing Services in
the applicable Relinquished Territory; provided, however, that in the case of
any country within the European Union or European Free Trade area, this
obligation not to compete shall cease upon termination of this Agreement.  If
Schering Corporation commences to co-promote the Product in the United States
pursuant to either Section 2.1(c) or Section 2.3(b) herein, the terms of this
Section 2.4 thereafter shall be applicable to Schering Corporation in the United
States.  The parties acknowledge that during the term of this Agreement,
Schering-Plough may promote, market, manufacture, sell and distribute
Interleukin-10 in the Retained Territories and the Relinquished Territories.
 
4.9.          Non-Solicitation of Employees.  For a period of one year following
the date of this Agreement, neither Party nor any of its Affiliates shall,
directly or indirectly, solicit for employment any Restricted Employee in a
Relinquished Territory, or request, induce or advise any Restricted Employee in
a Relinquished Territory to leave the employ of the other Party or any of such
other Party’s Affiliates, without the prior written consent of such other Party;
provided, however, that the foregoing provision will not (a) be deemed to
prevent either Party or its Affiliates from conducting general solicitations of
employment published in a journal, newspaper or other publication of general
circulation or in trade publications or other similar media or through the use
of search firms or the internet and which, in any case, are not directed
specifically toward Restricted Employees or the Products or (b) prohibit either
Party or its Affiliates from hiring any person who contacts any of them in
response to any solicitation described in clause (a) above or on the initiative
of such person.  For the avoidance of doubt, this Section 4.9 shall not be
construed to prohibit or restrict any activities described in this Section 4.9
by any Party or its Affiliates with respect to its own employees or those of its
Affiliates.
 
4.10.          Certain Acknowledgements.
 
(a)     Non-Compete and Non-Solicitation.  The Parties agree and acknowledge
that the nature and scope of the covenants set forth in Sections 4.8 and 4.9
have been carefully considered by the Parties.  The Parties further agree and
acknowledge that the duration, scope and geographic areas applicable to such
provisions are fair, reasonable and necessary and that adequate compensation has
been received by each Party for such obligations.  If, however, for any reason
any court determines that any such restrictions are not reasonable or that
consideration is inadequate, such restrictions shall be interpreted, modified or
rewritten to include as much of the duration, scope and geographic area
identified in Section 4.8 or 4.9, as applicable, as shall render such
restrictions valid and enforceable.
 
(b)     Remedies.  In the event of a breach or threatened breach of Section 4.8
or 4.9, any Party shall be entitled, without the posting of a bond, to seek an
injunction restraining such breach.  Nothing herein contained shall be construed
as prohibiting any Party from pursuing any other remedy available to it for such
breach or threatened breach.
 
4.11.          Marketing Authorizations for Manufacturing.  Schering-Plough
shall cooperate in good faith with Centocor to assist Centocor or an Affiliate
or designee of Centocor, in updating, amending or supplementing the Marketing
Authorizations issued or filed as of the Termination Time, as necessary to
reflect a manufacturing source change from Schering-Plough (or its Affiliates),
as manufacturer, to Centocor, its Affiliates or a designee of Centocor, as
manufacturer, including making available to Centocor or an Affiliate or designee
of Centocor any relevant and available data, information or books and records,
including manufacturing batch records, relating to the Products in its
then-current format, and Centocor or its Affiliate or designee shall be
permitted to use such data, information or books and records solely for purposes
of obtaining or maintaining any such Marketing Authorization or
updates,  amendments or supplements thereto.  Centocor shall bear the reasonable
out-of pocket cost of the assistance provided by Schering-Plough under this
Section 4.11.  Any information provided pursuant to this Section 4.11 shall not
be deemed to be Centocor Information.
 
4.12.          Public Announcements.  The Parties or their Affiliates shall, in
connection with the execution and delivery of this Agreement, release the joint
press release in the form attached hereto as Exhibit B.  Thereafter, the Parties
and their Affiliates may not make public disclosures regarding this Agreement or
any of the other Transaction Agreements except to the extent consistent with (a)
Exhibit B, as such exhibit may be amended from time to time by the mutual
written consent of Schering-Plough and Centocor, or (b) other information
previously publicly disclosed in compliance herewith.  Notwithstanding the
foregoing, (i) each of the Parties and their Affiliates shall be entitled to
make any additional disclosure required by Law, including filing this Agreement
with the U.S. Securities and Exchange Commission or any other Governmental
Authority, or describing this Agreement in any press release, public filing or
similar public announcement or communication, in each case, if and to the extent
required by applicable Law, (ii) the Centocor Parties acknowledge and agree that
Schering-Plough and its Affiliates shall be entitled, without the prior consent
or approval of any of the Centocor Parties, to make filings with the U.S.
Securities and Exchange Commission or submissions to applicable U.S. or foreign
taxing authorities after the date hereof which may include a copy of this
Agreement and some or all of the other Transaction Agreements or a summary
description thereof and (iii) any of the Parties or their Affiliates shall be
entitled to issue press releases or other public announcements or public
disclosures regarding the financial impact on the disclosing Party or any of its
Affiliates of the Transactions, without the prior consent or approval of any of
the other Parties, provided, however, that any Party or Affiliate of a Party
proposing to issue any press release or similar public announcement or
communication pursuant to clause (i) above shall, to the extent reasonably
practicable, consult in good faith with the other Party sufficiently in advance
of the issuance of such press release or similar public announcement or
communication to allow such Party to review the same; and provided, further,
that communications intended to communicate directly with such Party’s (or its
Affiliate’s) employees, agents or customers shall be deemed not to be
disclosures that are subject to the restrictions set forth in this Section 4.12.
 
4.13.          Confidentiality .
 
(a)     Centocor Information.  Effective as of the Termination Time, any
confidential or proprietary information to the extent involving or relating to
the Products in the Relinquished Territories or the Transferred Assets shall be
deemed to be Centocor Information for purposes of, and shall be subject to the
restrictions set forth in, Section 11.1 of the Initial Distribution Agreement;
provided, however, that, (i) solely with respect to any Residual Information (as
defined below), Schering-Plough and its Affiliates shall no longer, as of June
30, 2014, be subject to the obligations of non-use set forth in Section 11.1 of
the Initial Distribution Agreement and (ii) no information relating to or
arising from any Transition Manufacturing Services or the manufacture of any of
the Transferred Inventory that is generated or provided by Schering-Plough or
its Affiliates or designees shall be deemed to be Centocor Information.  The
provisions of this Section 4.13 will not prohibit the retention of one copy of
such confidential or proprietary information by the legal department of
Schering-Plough solely for archival purposes.  Notwithstanding anything to the
contrary contained in this Section 4.13 or in Section 11.1 of the Initial
Distribution Agreement, Schering-Plough and its Affiliates shall be permitted to
use and disclose the confidential and proprietary information described in this
Section 4.13 to the extent necessary to perform the Elected Transition Services,
Interim Commercialization Services and Transition Manufacturing Services.  For
the purposes of this Section 4.13(a), “Residual Information” means the
information retained solely in the unaided memory of individuals who had access,
before the Termination Time, to any Centocor Information that was generated by
Schering-Plough or its Affiliates pursuant to the Distribution Agreement, and
does not include information stored, recorded or otherwise contained in any
documents, electronic format or other tangible form, except, in each case, to
the extent in the unaided memory of such individuals.
 
(b)     Schering-Plough Information.  Effective as of the date hereof until the
Termination Time, any confidential or proprietary information disclosed by
Schering-Plough or its Affiliates to Centocor under this Agreement and involving
or relating to Commercialization of the Products in the Relinquished Territories
or the Transferred Assets shall be deemed to be Schering-Plough Information for
purposes of, and shall be subject to the restrictions set forth in, Section 11.2
of the Initial Distribution Agreement; provided, however, that, notwithstanding
anything to the contrary in Section 11.2 of the Initial Distribution Agreement,
Centocor and its Affiliates and its consultants, employees, agents and
representatives shall be permitted to use any such Schering-Plough Information
as set forth in this Agreement.
 
4.14.          Transfer of Certain Funds Received after the Termination
Time.  With respect to any and all amounts received or collected (a) by
Schering-Plough or any of its Affiliates from and after the Termination Time
attributable to, or in respect of, the Commercialization of a Product in a
Relinquished Territory after the Termination Time, or (b) by Centocor or any of
its Affiliates from and after the Termination Time attributable to, or in
respect of, the Commercialization of a Product in a Relinquished Territory prior
to the Termination Time, such Party will, and will cause its Affiliates to,
provide notice of such receipt or collection to the other Party and pay promptly
to such other Party or its designated Affiliate any and all such amounts so
received or collected by wire transfer of immediately available funds to an
account specified by the Party entitled to receipt of such amounts pursuant to
this Section 4.14 or by other means of payment acceptable to such Party.
 
4.15.          Transitional Trademark License .  Schering-Plough hereby grants,
and shall cause its Affiliates to grant, to Centocor and its Affiliates, a
non-exclusive, royalty-free, worldwide right and license to use, solely in
connection with Commercialization of the Products in the Relinquished
Territories, any trademarks, trade dress, service marks and domain names owned
or controlled by Schering-Plough or any of its Affiliates to the extent any of
the foregoing are affixed to or imprinted on Product inventory, packaging,
invoices, labels, labeling, marketing materials or documents filed with a
Governmental Authority for purposes of obtaining or maintaining Marketing
Authorizations.  With respect to the Transferred Inventory and such invoices and
marketing materials, such license is for a term of one (1) year and, with
respect to any Product other than Transferred Inventory that Schering-Plough or
its Affiliates supplies to Centocor or its applicable Affiliate or designee that
bears any Schering-Plough trademark, such license is for a term of one (1) year
from the date such Product is supplied to Centocor or its applicable Affiliate
or designee.  Centocor shall use Diligent Efforts to provide Schering-Plough,
promptly after the Termination Time, with any packaging artwork to be used in
connection with any Transition Manufacturing Services to be performed by
Schering-Plough, which shall be subject to the approval of Schering-Plough, not
to be unreasonably withheld.  All such packaging artwork shall be compatible
with the packaging equipment and systems utilized as of the date of this
Agreement to package Product and shall not include any Schering-Plough
trademarks, service marks, or trade dress.  Centocor shall be solely responsible
for obtaining all Marketing Authorizations necessary for the use of such
artwork.  In exercising its rights under the license granted in this Section
4.15, Centocor shall, and shall cause its Affiliates to: (a) sell each Product
only in its original form, without addition, alteration or contamination of any
kind whatsoever, except that Products may be re-labeled or re-stickered if
necessary; (b) sell each Product only in its original packaging and with its
original labeling, without modifying, removing, or covering any trademarks or
other markings appearing thereon without the consent of Schering-Plough, not to
be unreasonably withheld; (c) sell and market each Product in compliance with
all applicable Law; and (d) sell only Products whose standard of quality is
substantially the same as the standard of quality enforced with respect to such
Product prior to the date of this Agreement.
 
4.16.          Employee Matters.
 
(a)     Designated Employees.  Notwithstanding anything to the contrary set
forth in Section 4.9, and without prejudice to any local legal requirements
concerning transfer of employment-related rights by operation of Law, during the
Permitted Solicitation Period, any Centocor Party or its Affiliates may directly
solicit for employment any of the Restricted Employees of Schering-Plough or its
Affiliates employed in the Relinquished Territories whose employment is
scheduled to be involuntarily terminated by Schering-Plough or its Affiliates
following the Termination Time, or following any applicable period of Elected
Transition Services in connection with the transactions contemplated by this
Agreement (each such Restricted Employee, a “Designated Employee”), and may
subsequently employ such Designated Employee; provided, however that such
employment shall not commence until the later of the Termination Time or the end
of any applicable period of Elected Transition Services.  For this purpose,
Schering-Plough shall, or shall cause one of its Affiliates to, (i) provide to
Centocor, on or before May 15, 2011 (or as soon as reasonably practicable
thereafter if required by local Laws or practice) and subject to Section
4.16(d), a list of the Designated Employees in each Relinquished Territory, and
(ii) provide representatives of the Centocor Parties reasonable access to the
Designated Employees to interview or otherwise consider for employment. Centocor
and its Affiliates shall conduct such interviewing process and utilize such
hiring practices and procedures in accordance with applicable local Law with
respect to each Relinquished Territory and may make offers of employment to any
such Designated Employee based on such terms and conditions as it may determine
in its sole discretion consistent with local Laws and the restrictions of this
Section 4.16(a).  The term “Permitted Solicitation Period” shall mean both (A)
the period beginning on the date of this Agreement and ending on August 1, 2011,
or at the end of any applicable period for providing Elected Transition
Services; and (B) the period beginning on August 1, 2011, or at the end of any
applicable period of providing Elected Transition Services, and ending on the
first anniversary of this Agreement, but only if such Designated Employee’s
employment has actually been voluntarily or involuntarily terminated.
 
(b)     Certain Employees in Canada.  With respect to Restricted Employees of
Schering-Plough or its Affiliates that are employed in Canada (each such
Restricted Employee, a “Canadian Employee”), notwithstanding anything to the
contrary set forth in Section 4.9 and without prejudice to any local legal
requirements concerning transfer of employment-related rights by operation of
Law, prior to the Termination Time, but effective as of the Termination Time,
the Centocor Parties or its Affiliates shall make offers of employment, in
accordance with Section 4.16(c), to (i) each Canadian Employee who is a
field-based member of the sales force solely dedicated to the Remicade Product
and the Golimumab Product; and (ii) each Canadian Employee who is based in the
field and solely dedicated to the operation of the infusion center network used,
maintained or sponsored by Schering-Plough and its Affiliates as it exists as of
the Termination Time (each such employee described in clause (i) and (ii), a
“Mandated Canadian Employee” and upon accepting an offer of employment from any
of the Centocor Parties or their relevant Affiliates, a “Transferred
Employee”).  For this purpose, Schering-Plough shall, or shall cause one of its
Affiliates to, provide to the Centocor Parties, on or before the thirtieth
(30th) day following the date of this Agreement, and subject to Section 4.16(d),
a list of such Mandated Canadian Employees.
 
(c)     Terms of Employment for Transferred Employees.  Each offer of employment
made pursuant to Section 4.16(b), shall be communicated in a writing the form of
which shall be determined by Centocor and reasonably acceptable to
Schering-Plough and shall provide, for a period of at least one (1) year
following the Termination Time, with respect to each such Mandated Canadian
Employee (i) the same base salary or base wages, and target cash bonus
opportunity as were in effect immediately prior to the Termination Time, and
(ii) severance benefits following termination of employment from the Centocor
Parties or its Affiliates that are not less favorable than those provided to
similarly situated employees of the Centocor Parties, with recognition of prior
service with Schering-Plough and its Affiliates to the same extent as recognized
by Schering-Plough and its Affiliates under its analogous severance
plan.  Nothing in this Agreement shall limit the right of the Centocor Parties
to terminate the employment of any Transferred Employee following the
Termination Time, consistent with local Laws.  Subject to the provisions of this
Section 4.16(c) and any requirements of local Laws, as of the first day
following the Termination Time, all Transferred Employees shall be permitted to
participate in the plans, programs and arrangements of the Centocor Parties and
its Affiliates relating to compensation and employee benefits (each, a “Centocor
Benefit Plan”) on the same terms as similarly situated employees of the Centocor
Parties and its Affiliates, provided that the Centocor Parties may terminate any
such Centocor Benefit Plan at any time.  For purposes of eligibility, vesting,
and determination of the level of benefits (but not for purposes of benefit
accrual under a defined benefit type pension plan) under the Centocor Benefit
Plans, each Transferred Employee shall be credited with all years of service for
which such Transferred Employee was credited before the Termination Time under
any comparable employee benefit plans, programs and arrangements of
Schering-Plough and its Affiliates (collectively, the “Schering-Plough Benefit
Plans”) in which such Transferred Employee participated immediately prior to the
Termination Time, except to the extent such credit would result in a duplication
of benefits.  In addition, and without limiting the generality of the
foregoing:  (A) each Transferred Employee shall be immediately eligible to
participate, without any waiting time, in any and all Centocor Benefit Plans to
the extent that coverage under such Centocor Benefit Plans replaces coverage
under comparable Schering-Plough Benefit Plans in which such Transferred
Employee participated immediately before the Termination Time; and (B) for
purposes of each Centocor Benefit Plan providing medical, dental, pharmaceutical
and/or vision benefits to any Transferred Employee, the Centocor Parties shall
cause all pre-existing condition exclusions and actively-at-work requirements of
such Centocor Benefit Plan to be waived for such Transferred Employee and his or
her covered dependents, and the Centocor Parties shall cause any eligible
expenses incurred by such Transferred Employee and his or her covered dependents
during the portion of the plan year of the Schering-Plough Benefit Plans ending
on the date such Transferred Employee’s participation in the corresponding
Centocor Benefit Plan begins to be taken into account under such Centocor
Benefit Plan for purposes of satisfying all deductible, coinsurance and maximum
out-of-pocket requirements applicable to such Transferred Employee and his or
her covered dependents for the applicable plan year as if such amounts had been
paid in accordance with such Centocor Benefit Plan.  Except as otherwise set
forth in this Section 4.16 or required by local Laws, Transferred Employees
shall be subject to other personnel and compensation policies and practices of
the Centocor Parties in the same manner as similarly situated employees of the
Centocor Parties.
 
(d)     Employee Lists.  With respect to the lists of Designated Employees and
Mandated Canadian Employees to be provided to the Centocor Parties pursuant to
Sections 4.16(a) and 4.16(b), respectively, such lists shall be compiled subject
to any applicable privacy or other Laws in the applicable Relinquished
Territories. To the extent that consent of a Designated Employee or Mandated
Canadian Employee, as applicable, is required in order to comply with Law,
Schering-Plough and its Affiliates shall use commercially reasonable efforts to
obtain such consent.
 
(e)     Employee Liability.  Except as set forth in Section 4.16(f), with
respect to the Transferred Employees and any Designated Employee hired by the
Centocor Parties, (i) Schering-Plough and its Affiliates shall be responsible
for any and all liabilities for compensation and employee benefits (including
any liability, lien, fine, penalty, or tax with respect to any employee benefit
plan) relating to periods ending on or prior to the date the employees'
employment with Schering-Plough or its Affiliates ends, including, without
limitation, unemployment benefits, accrued payroll, employment or termination
payments, vacation, sick pay and associated payroll tax liabilities, pension or
other retirement plan obligations; acceleration of benefits and any and all
other liabilities associated with or related to the employment of the employees
of Schering-Plough or its Affiliates in the Relinquished Territories through the
date on which the employee’s employment with Schering-Plough or its Affiliates
is terminated, and (ii) the Centocor Parties or its Affiliates shall be
responsible for all such obligations (including notice obligations) and
liabilities with respect to periods beginning on and after the employees'
employment with the Centocor Parties begins.
 
(f)     Severance.  With respect to each Mandated Canadian Employee (whether or
not such Mandated Canadian Employee becomes a Transferred Employee), the
Centocor Parties shall be responsible for all cash severance and benefit
continuation obligations, statutory termination payments, notice periods,
termination indemnities or similar obligations (“Severance Benefits”) that
become payable or due in the event of a termination of such Mandated Canadian
Employee’s employment in connection with the transactions contemplated by this
Agreement that entitles such Mandated Canadian Employee to such Severance
Benefits under the terms of any severance plan, practice, policy or other
arrangement in which such Mandated Canadian Employee participates immediately
prior to the Termination Time or in accordance with applicable local Law;
provided, however, that in the event that, with respect to any Transferred
Employee, an obligation to provide Severance Benefits is triggered as a result
of such Transferred Employee’s termination of employment by Schering-Plough or
its Affiliates due to the transactions contemplated by this Agreement then,
notwithstanding anything in this sentence or in Section 4.16(c), such
Transferred Employee shall only be credited with service as of the Termination
Time for purposes of determining such Transferred Employee’s Severance Benefits
that may apply following a termination of service from Centocor or any of its
Affiliates at any time after the Termination Time.  The Centocor Parties shall
reimburse Schering-Plough for the cost of any such Severance Benefits.  However,
notwithstanding any provision of this Section 4.16(f) or Section 4.16(c), the
liability of the Centocor Parties pursuant to this Section 4.16(f) with respect
to Severance Benefits for any Mandated Canadian Employee shall be limited to the
amounts that Schering-Plough or its applicable Affiliate reasonably decides,
consistent with past practice (as applicable), are payable to such Mandated
Canadian Employee pursuant to applicable Laws or the written terms of the
severance plan, practice, policy or other written arrangement applicable to such
Mandated Canadian Employee.  The Parties intend that the transactions
contemplated by this Agreement will cause a Mandated Canadian Employee to have
continuous and uninterrupted employment immediately before and immediately after
the Termination Time; provided, however, that Schering-Plough makes no
representation or warranty and, subject to the preceding sentence, shall have no
liability to any Mandated Canadian Employee or the Centocor Parties with respect
to Severance Benefits to the extent that the transactions contemplated by this
Agreement trigger Severance Benefits to become due to any Mandated Canadian
Employee in accordance with applicable Law or under the terms of the applicable
separation, termination or severance benefit program as such terms are
reasonably interpreted by the relevant administrator.
 
(g)     Retention of Certain Employees.  Subject to any applicable Law, (i)
Schering-Plough and its Affiliates may solicit and secure the continued
employment of any Designated Employee (other than a Mandated Canadian Employee);
and (ii) any Designated Employee (other than a Mandated Canadian Employee) may
bid on any available position that is internally or externally advertised as an
open position by Schering-Plough and its Affiliates in the normal course of
business and if offered the position, such Designated Employee may accept such
position; provided, however, that with respect to a Designated Employee who is a
Product Sales Representative, any such transfer or new position shall not
commence before the earlier of October 1, 2011 or the end of the applicable
period for providing Elected Transition Services.  Notwithstanding the
foregoing, with respect to any Designated Employee who has (A) accepted an offer
of employment from Centocor or any of its Affiliates, Schering-Plough and its
Affiliates shall not, after written notice of such acceptance has been received
by a human resources representative for the applicable Schering-Plough Affiliate
in the applicable Relinquished Territory, solicit or offer a position to, or
change the terms of any offer that may be outstanding to, such Designated
Employee within the sixty (60)-day period prior to that Designated Employee’s
start date with Centocor or its Affiliate (as stated in such notice), and on or
after such start date, Schering-Plough and its Affiliates shall be subject to
Section 4.9 with respect to such Designated Employee, or (B) accepted a transfer
to another position to continue employment with Schering-Plough or any of its
Affiliates, Centocor and its Affiliates shall not, after written notice of such
acceptance has been received by a human resources representative for the
applicable Centocor Affiliate in the applicable Relinquished Territory, solicit
or offer a position to, or change the terms of any offer that may be outstanding
to, such Designated Employee within the sixty (60)-day period prior to that
Designated Employee’s start date of the new position with Schering-Plough or any
of its Affiliates (as stated in such notice), and on or after such start date,
Centocor and its Affiliates shall be subject to Section 4.9 with respect to such
Designated Employee.
 
(h)     Miscellaneous.  Nothing contained in this Section 4.16 shall be treated
as an amendment of any particular Schering-Plough Benefit Plan or Centocor
Benefit Plan. Notwithstanding anything to the contrary, neither Designated
Employees nor Canadian Employees shall be considered third-party beneficiaries
under this Agreement.
 
4.17.          Parallel Imports.  No Party shall, and each of the Parties shall
cause their respective Affiliates not to, actively import, sell, distribute or
transfer (other than to the other Party and its Affiliates) any Product (a) in
or to, or for resale in, countries outside of, or (b) to any Person which such
Party knows is reasonably likely to sell or distribute such Product outside of,
(i) with respect to Schering-Plough and its Affiliates, the Retained Territories
and, (ii) with respect to Centocor and its Affiliates, those countries other
than the Retained Territories.
 
4.18.          Notices and Cure Period.  Notwithstanding any other provision of
this Agreement, no Party shall be deemed to have failed to exercise Diligent
Efforts unless (a) the Party alleging such non-performance shall have delivered
written notice to the applicable Party specifying in reasonable detail the
manner in which such Party has failed to exercise Diligent Efforts as required
by the provisions of this Agreement and (b) the Party receiving such notice
shall have failed to cure such non-performance within fifteen (15) days
following the date of receipt of such notice.
 
ARTICLE V
 
SETTLEMENT AND RELEASES
 
5.1.          Settlement of Arbitration Proceeding.
 
(a)     Termination of Arbitration Proceeding.  On the date of this Agreement,
the Parties will execute a joint letter to the panel presiding over the
Arbitration Proceeding, in the form attached hereto as Exhibit A (the
“Arbitration Settlement Notice”), notifying the panel that the Parties have
settled and fully and finally resolved any and all claims and counterclaims
brought in the Arbitration Proceeding and stating that the Arbitration
Proceeding shall immediately be terminated.  The fully executed Arbitration
Settlement Notice shall be delivered by Centocor’s counsel to the panel, copying
Schering-Plough’s counsel, within one Business Day from the date of this
Agreement by email and regular mail.
 
(b)     Arbitration Fees and Expenses.  All fees and expenses incurred in
connection with the Arbitration Proceeding shall be paid by the Party incurring
such expenses.  Each Party shall pay fifty percent (50%) of all fees, costs,
expenses or other amounts invoiced by the Arbitrators and/or the organization
with which the Arbitrators are affiliated.
 
(c)     Full Settlement.  The Parties understand and agree that this Agreement
and the Arbitration Settlement Notice executed and delivered as of the date of
this Agreement are intended to settle and fully and finally resolve any and all
claims and counterclaims brought as part of the Arbitration Proceeding and shall
be effective as a full and final accord and satisfaction and release of all such
matters.
 
5.2.          Mutual Releases.
 
(a)     Effective at and as of the date of this Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each Party to this
Agreement on behalf of itself and each of its Affiliates and each of their
respective directors, officers, employees, advisors, attorneys, professionals,
agents, partners, stockholders, members, associates, representatives,
predecessors, successors and assigns, both past and present, and all other
Persons acting on behalf of, by, through, under or in concert with, any and all
of the foregoing (but solely in their respective capacities as such) (each, a
“Releasing Party”), hereby, irrevocably and unconditionally, forever release,
waive and forever discharge each other Party and each of such other Party’s
Affiliates and each of their respective directors, officers, employees,
advisors, attorneys, professionals, agents, partners, stockholders, members,
associates, representatives, predecessors, successors and assigns, both past and
present, and all other Persons acting on behalf of, by, through, under or in
concert with, any and all of the foregoing (but solely in their respective
capacities as such) (all such Persons, collectively, the “Releasees”), of and
from any and all claims, obligations, suits, judgments, damages (direct,
indirect, consequential or otherwise), lost profits, demands, debts, rights,
actions or causes of action, commitments, indebtedness, promises, costs,
expenses, fees (including attorneys’ fees) and liabilities of any kind
whatsoever (collectively, the “Released Claims”), in connection with (i) any and
all claims and counterclaims brought in the Arbitration Proceeding,  and (ii)
any and all claims and counterclaims based on, arising out of, and/or otherwise
relating to that certain Agreement and Plan of Merger, dated as of March 8,
2009, by and among Merck & Co., Inc., Schering-Plough Corporation, Blue, Inc.,
and Purple, Inc.,  as well as the consummation of the transactions contemplated
by that same Agreement and Plan of Merger, that could have been brought in an
arbitration proceeding pursuant to the terms of the Distribution Agreement,
whether liquidated or unliquidated, fixed or contingent, asserted or unasserted,
matured or unmatured, known or unknown, foreseen or unforeseen or otherwise, of
every kind and nature (whether direct, derivative or otherwise), in any forum,
venue or jurisdiction, whether federal, state, local, administrative, regulatory
or otherwise, then existing or thereunder arising, in any federal, state or
local law or of common, statutory or regulatory law, equity, or otherwise, that
are based in whole or part on any act, omission, transaction, event, or other
occurrence taking place on or prior to the date of this Agreement.
 
(b)     For the avoidance of doubt, the release set forth in Section 5.2(a)
shall in no way apply to: (i) any claims arising out of, or otherwise relating
to, any obligations of any party under any of the Transaction Agreements,
(ii) any claims arising out of, or otherwise relating to, any provision of the
Distribution Agreement other than Section 8.2(c) or that portion of Section 12.8
that concerns assignment of the Distribution Agreement, (iii) any other
obligations of any party under any document, instrument or agreement executed to
implement, or otherwise entered into as part of, or as a result of, the
Transactions, or (iv) any claims arising out of, or relating to, any contract or
other arrangement between any of the Parties and/or between any of the Parties
and any other Person that is not being expressly restructured, amended or
modified in connection with the Transactions.
 
(c)     Each of Schering-Plough and the Centocor Parties represents and warrants
to the other Party that neither it nor any of such Party’s Releasing Parties has
heretofore assigned, transferred or purported to assign or transfer, and it
shall not, and shall cause its Releasing Parties not to, hereafter assign or
transfer or purport to assign or transfer, to any Person any Released Claims it
or such Releasing Party has released in Section 5.2(a), and such Party agrees to
indemnify and hold harmless the other Party’s Releasees from and against all
Released Claims based on, resulting from, or arising out of, any such assignment
or transfer or purported or claimed assignment or transfer of any such Released
Claims that it has released hereunder, in whole or in part.
 
(d)     It is the intention of each Party on behalf of itself and on behalf of
each of its Releasing Parties to extinguish all Released Claims and, consistent
with such intention, each Party on behalf of itself and on behalf of each of its
Releasing Parties hereby expressly waives its rights, to the fullest extent
permitted by Law, to any benefits of any Law that may have the effect of
limiting the releases set forth herein.  Each Party further covenants not to
institute, commence, prosecute or participate in or encourage any other party to
institute, commence, prosecute or participate in, any claims, actions, lawsuits
or causes of action relating to or arising out of any Released Claims.  Each
Party acknowledges that it may discover facts in addition to or different from
those now known or believed to be true with respect to the subject matter of the
releases granted herein, but acknowledges that it is its intention to fully,
finally and forever settle, release and discharge any and all Released Claims
hereby known or unknown, suspected or unsuspected, which do or do not exist, or
heretofore existed, and without regard to the subsequent discovery or existence
of such additional or different facts.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
6.1.          Representations of Schering-Plough.  Except as set forth in the
corresponding sections of each of the disclosure schedules delivered by
Schering-Plough to Centocor on the date hereof or to be delivered by
Schering-Plough to Centocor pursuant to Section 6.3 (each, a “Schering-Plough
Disclosure Schedule”), Schering-Plough hereby represents and warrants to each of
the Centocor Parties, (i) as of the date of this Agreement, with respect to the
representations and warranties set forth in Sections 6.1(a) through 6.1(d) and
6.1(j), and (ii) with respect to the representations and warranties set forth in
Sections 6.1(e) through 6.1(i), as of the date on which each Schering-Plough
Disclosure Schedule with respect to such applicable Section is delivered by
Schering-Plough to Centocor either on the date hereof or pursuant to Section 6.3
(each, a “Disclosure Schedule Date”), as follows:
 
(a)     Organization.  Schering-Plough and each of its Affiliates that is
involved in the Transactions, whether because it is transferring Transferred
Assets or otherwise (each such Person, a “Schering Relevant Person”) has been
duly incorporated, organized or formed, as applicable, and is validly existing
and in good standing (if applicable) under the Laws of the jurisdiction of its
incorporation, organization or formation, as applicable.  Each Schering Relevant
Person is duly qualified to do business in each jurisdiction in which it is
required to so qualify.
 
(b)     Authorization.  Each Schering Relevant Person has full power and
authority to execute and deliver the Transaction Agreements to which it is or
will be a party, to perform its obligations thereunder and to consummate the
Transactions.  Each Schering Relevant Person has duly authorized (or in the case
of other Transaction Agreements, will duly authorize) the execution and delivery
of the Transaction Agreements to which it is or will be a party and the
performance of its obligations thereunder and the consummation of the
Transactions.
 
(c)     Enforceability.  Each Transaction Agreement to which a Schering Relevant
Person is or will be a party, when executed and delivered, will constitute the
valid and legally binding obligation of such Person, enforceable against such
Person in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization and other Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
(d)     No Violation.  The execution, delivery and performance of the
Transaction Agreements by each Schering Relevant Person, and the consummation of
the Transactions, does not and will not (i) conflict with or violate any
provision of the organizational documents of such Person, or (ii) conflict with
or violate any provision of any Law applicable to such Schering Relevant Person
or by which such Schering Relevant Person, or its properties, is bound or
affected.
 
(e)     Assets.  Each Schering Relevant Person transferring Transferred Assets
has sole and exclusive title to, or in the case of Transferred Intellectual
Property held under a license, a sole and exclusive, enforceable interest in, or
adequate rights to use, all of the Transferred Assets, free and clear of
Encumbrances (other than Permitted Encumbrances).  The Transferred Assets and
the Commingled Assets, together with the other assets used or to be used by
Schering-Plough and its Affiliates to provide Elected Transition Services and
Transition Manufacturing Services, collectively constitute all assets used by
Schering-Plough and its Affiliates to Commercialize the Products in the
Relinquished Territories.
 
(f)     Inventory.  Without limiting Schering-Plough’s or its Affiliates’
remedies under Section 5.7 of the Initial Distribution Agreement, Section 3.5 of
the Remicade Supply Agreement or Section 3.5 of the Simponi Supply Agreement,
the Transferred Inventory:
 

    (i) has been manufactured, stored and shipped in accordance with all
applicable specifications and good manufacturing practices, all other applicable
Laws in the country of manufacture and in the applicable Relinquished Territory;
            (ii)  is not adulterated or misbranded as provided for under any
applicable Law in effect in the country of manufacture or in the applicable
Relinquished Territory;             (iii)  conforms to the specifications for
the Product in the then current Marketing Authorization of each country in the
Relinquished Territory;             (iv)  has been stored or caused to be stored
by the applicable Schering Relevant Person at 2-8° Celsius at all times; and    
        (v)  has been labeled and packaged in accordance with all applicable
Laws and Marketing Authorizations in the applicable Relinquished Territory.

 
(g)     Compliance With Law.
 
(i)     (A) Each Schering Relevant Person is in compliance in all material
respects with all Laws and Marketing Authorizations applicable to it and its
activities under the Distribution Agreement with respect to the Relinquished
Territories or otherwise related to the Products in the Relinquished
Territories, including the U.S. Foreign Corrupt Practices Act and the rules and
regulations promulgated thereunder.  (B) No Schering Relevant Person is the
subject of any civil, criminal or administrative action which, if adversely
determined, would materially adversely affect the Commercialization of a Product
in a Relinquished Territory or the Transferred Assets or Schering-Plough’s
ability to perform its obligations under this Agreement.  (C) No Schering
Relevant Person is, in any material respect, in breach or violation of, or
default under, any Marketing Authorization in any of the Material Relinquished
Territories.  (D) All submissions and representations that have been made by or
on behalf of Schering-Plough or its Affiliates to any Governmental Authority in
connection with any Marketing Authorizations for the Products in the
Relinquished Territories have been made in good faith, and, in the aggregate,
have contained accurate and complete data and information in all material
respects, and no such submission or representation has contained any material
inaccuracy or failed in any material respect to include all data and information
required at that time to be set forth therein.
 
(ii)     Between June 30, 2009 and the date of this Agreement (or the applicable
Disclosure Schedule Date, if applicable) Schering-Plough has not received any
written or, to its Knowledge, oral notice from a Governmental Authority in a
Material Relinquished Territory alleging that any Product or any of the
Transferred Assets, or the ownership, manufacturing, operation, storage,
warehousing, packaging, labeling, sale, marketing, handling or testing of the
Products is in violation in any material respect of any applicable Law or any
Marketing Authorization.
 
(h)     Litigation.  There is no pending or, to the Knowledge of
Schering-Plough, threatened, in any Material Relinquished Territory, claim or
action to which a Schering Relevant Person is or would be a party where an
adverse result would reasonably be expected to materially adversely affect the
Commercialization of a Product in a Relinquished Territory.
 
(i)     Contracts.  None of Schering-Plough or any of its Affiliates is in
breach in any material respect of its obligations under any of the Transferred
Contracts or has repudiated in writing any of the Transferred Contracts.  To the
Knowledge of Schering-Plough, (A) no written notice of breach of any of the
Transferred Contracts has been delivered to any counterparty thereto in any of
the Material Relinquished Territories, and (B) no counterparty has repudiated in
writing any Transferred Contract in any of the Material Relinquished
Territories.
 
(j)     Additional Representations.  Except as set forth on Schedule 6.1(j) of
the Schering-Plough Disclosure Schedule, as of the date hereof, (i) to the
Knowledge of Schering-Plough, there are no material investigations by a
Governmental Authority, (ii) there are no litigations pending against
Schering-Plough or any of its Affiliates, and (iii) there are no breaches by
Schering-Plough or any of its Affiliates of any Material Contracts, in each case
that (a) relate to the Products in any Principal Territory and (b) if adversely
determined would have a material adverse effect on the Commercialization of the
Products in a Principal Territory.
 
6.2.          Representations of Centocor.  Centocor hereby represents and
warrants to Schering-Plough, as of the date of this Agreement and as of the
Termination Time, as follows:
 
(a)     Organization.  Centocor and each of its Affiliates that is involved in
the Transactions, whether because it is receiving Transferred Assets or
otherwise (each such Person, a “Centocor Relevant Person”) has been duly
incorporated, organized or formed, as applicable, and is validly existing and in
good standing (if applicable) under the Laws of the jurisdiction of its
incorporation, organization or formation, as applicable.  Each Centocor Relevant
Person is duly qualified to do business in each jurisdiction in which it is
required to so qualify.
 
(b)     Authorization.  Each Centocor Relevant Person has full power and
authority to execute and deliver the Transaction Agreements to which it is or
will be a party, to perform its obligations thereunder and to consummate the
Transactions.  Each Centocor Relevant Person has duly authorized (or in the case
of other Transaction Agreements, will duly authorize) the execution and delivery
of the Transaction Agreements to which it is or will be a party and the
performance of its obligations thereunder and the consummation of the
Transactions.
 
(c)     Enforceability.  Each Transaction Agreement to which a Centocor Relevant
Person is or will be a party, when executed and delivered, will constitute the
valid and legally binding obligation of such Person, enforceable against such
Person in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization and other Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
(d)     No Violation.  The execution, delivery and performance of the
Transaction Agreements by each Centocor Relevant Person, and the consummation of
the Transactions, does not and will not (i) conflict with or violate any
provision of the organizational documents of such Person, or (ii) conflict with
or violate any provision of any Law applicable to such Centocor Relevant Person
or by which such Centocor Relevant Person, or its properties, is bound or
affected.
 
6.3.          Schering-Plough Disclosure Schedule.
 
(a)     Schering-Plough shall deliver to Centocor the following Schering-Plough
Disclosure Schedules with respect to the representations and warranties of
Schering-Plough that are set forth in Sections 6.1(e) through 6.1(i) as follows:
 
(i)          within thirty (30) days after the date hereof, a Schering-Plough
Disclosure Schedule with respect to the Principal Territories;
 
(ii)         within sixty (60) days after the date hereof, a Schering-Plough
Disclosure Schedule with respect to the Material Relinquished Territories (other
than the Principal Territories); and
 
(iii)         no later than five (5) days prior to the Termination Time, a
Schering-Plough Disclosure Schedule with respect to the Other Territories (other
than the Material Relinquished Territories).
 
(b)     For the purposes of this Agreement, any matter that is disclosed in any
Schering-Plough Disclosure Schedule in a manner that makes its relevance to one
or more other schedules readily apparent on its face shall be deemed to have
been included in such other schedules, notwithstanding the omission of a cross
reference thereto.  No reference to or disclosure of any item or other matter in
any Schering-Plough Disclosure Schedule shall be construed as an admission or
indication that such item or other matter is material (nor shall it establish a
standard of materiality for any purpose whatsoever) or that such item or other
matter is required to be referred to or disclosed in such Schering-Plough
Disclosure Schedule.  The information set forth in each Schering-Plough
Disclosure Schedule is disclosed solely for the purposes of this Agreement, and
no information set forth therein shall be deemed to be an admission by any Party
to any third party of any matter whatsoever, including any violation of Law or
breach of any Contractual Right.  Each Schering-Plough Disclosure Schedule and
the information and disclosures contained therein are intended only to qualify
and limit the representations, warranties and covenants of Schering-Plough
contained in this Agreement.  Nothing in any Schering-Plough Disclosure Schedule
is intended to broaden the scope of any representation or warranty contained in
this Agreement or create any covenant.  The matters reflected in each
Schering-Plough Disclosure Schedule are not necessarily limited to matters
required by the Agreement to be reflected in such Schering-Plough Disclosure
Schedule.  Such additional matters are set forth for informational purposes and
do not necessarily include other matters of a similar nature.
 
6.4.          Disclaimer.  Notwithstanding anything to the contrary contained in
this Agreement (but without limiting the obligations of Schering-Plough under
Sections 2.4(c) and 2.4(d) to provide the true, complete and accurate lists and
copies described therein), none of the Parties nor any of their respective
Affiliates, representatives or advisors has made, or shall be deemed to have
made, to any other Party any representations or warranties other than those
expressly set forth in this ARTICLE VI and Sections 5.2(c) and 8.14.  Without
limiting the generality of the foregoing, each Party acknowledges and agrees
that, without limiting the representations and warranties expressly made in this
ARTICLE VI and Sections 5.2(c) and 8.14, no representation or warranty has been
made or is being made herein to such Party or any other Person (a) as to
merchantability, suitability or fitness for a particular purpose, or quality,
with respect to any tangible assets, including the Transferred Inventory, or as
to the condition or workmanship thereof or the absence of any defects therein,
whether latent or patent (or any other representation or warranty referred to in
Section 2-312 of the uniform commercial code of any applicable jurisdiction),
(b) with respect to any projections, forecasts, business plans or estimates or
(c) with respect to any other information or documents made available at any
time to such Party or any other Person including pursuant to Section 2.4(b).
 
ARTICLE VII
 
INDEMNIFICATION
 
7.1.          Indemnification by Centocor.  Each of the Centocor Parties,
individually and severally, shall defend, indemnify and hold Schering-Plough and
its Affiliates and their respective directors, officers, employees and agents
(the “Schering-Plough Indemnitees”) harmless from and against all claims,
actions, losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees) (collectively, “Indemnifiable Losses”), whether or not
involving a Third Party Claim, based upon, arising out of or resulting from (a)
any breach by any Centocor Party of, or any inaccuracy in, any of such Party’s
representations and warranties contained in ARTICLE VI or Sections 5.2(c) or
8.14 of this Agreement or in any of the Transition Agreements, (b) any breach by
any Centocor Party of any of such Party’s covenants contained in this Agreement
or any of the Transition Agreements, (c) the acts or omissions of Centocor or
its designee pursuant to an exclusive distribution arrangement under Section
2.3, (d) any use pursuant to Section 4.15 by Centocor or its Affiliates after
the Termination Time of any trademarks, trade dress, service marks or domain
names owned or controlled by Schering-Plough or any of its Affiliates, (e) the
Commingled Assets to the extent arising out of the use thereof by or on behalf
of Centocor or any of its Affiliates after the Termination Time pursuant to
Section 2.4(d), (f) the Non-Consented Assets to the extent arising out of the
use thereof by or on behalf of Centocor or any of its Affiliates after the
Termination Time pursuant to, and without limiting the Parties’ obligations
under, Section 2.4(f), (g) the Assumed Liabilities or (h) any liability or
obligation under any Excluded Contract.  The Centocor Parties shall be obligated
to indemnify, defend and hold the Schering-Plough Indemnitees harmless under the
terms and conditions of this Section 7.1 except to the extent that such
Indemnifiable Losses arise from the negligence, gross negligence, willful
misconduct or illegal acts of or breach of this Agreement or any of the
Transition Agreements by any Schering-Plough Indemnitees.
 
7.2.          Indemnification by Schering-Plough.  Schering-Plough shall defend,
indemnify and hold the Centocor Parties and their Affiliates and their
respective directors, officers, employees and agents (the “Centocor
Indemnitees”) harmless from and against any Indemnifiable Losses, whether or not
involving a Third Party Claim, based upon, arising out of or resulting from
(a) any breach by Schering-Plough of, or any inaccuracy in, any of its
representations and warranties contained in ARTICLE VI or Sections 5.2(c) or
8.14 of this Agreement or in any of the Transition Agreements, (b) any breach by
Schering-Plough of any of its covenants contained in this Agreement or any of
the Transition Agreements (other than with respect to Elected Transition
Services, Transition Manufacturing Services (except to the extent provided in
Section 7.2(h)) or Interim Commercialization Services pursuant to this Agreement
or any of the Transition Agreements), (c) any gross negligence, willful
misconduct or illegal acts of Schering-Plough or any of its Affiliates in
performing their covenants contained in this Agreement or any of the Transition
Agreements with respect to Elected Transition Services, Transition Manufacturing
Services or Interim Commercialization Services, (d) solely with respect to Third
Party Claims, any negligence of Schering-Plough or any of its Affiliates in
performing their covenants contained in this Agreement or any of the Transition
Agreements with respect to Elected Transition Services, Transition Manufacturing
Services or Interim Commercialization Services, (e) any liability to or in
respect of any current or former employee of Schering-Plough or any of its
Affiliates arising out of or in connection with his or her employment by
Schering-Plough or its Affiliate, except to the extent (if any) that Centocor or
its Affiliates expressly agrees in this Agreement to bear any costs or expenses
thereof, (f) the failure of Schering-Plough to deliver to Centocor by June 1,
2011, any Transferred Contract not otherwise required to be delivered pursuant
to Section 2.4(c)(ii), but, with respect to any such Transferred Contract, only
to the extent of Indemnifiable Losses relating to the period between June 1,
2011 and the date that is thirty (30) days after delivery of such Transferred
Contract, (g) liabilities described in the last sentence of Section 2.6 or (h)
any breach by Schering-Plough of its allocation obligations in accordance with
Section 4 of Schedule 2.2(d)(i) (or the corresponding obligations in the
Transition Manufacturing Agreement).  Schering-Plough shall be obligated to
indemnify, defend and hold the Centocor Indemnitees harmless under the terms and
conditions of this Section 7.2 except to the extent that such Indemnifiable
Losses arise from (i) the negligence, gross negligence, willful misconduct or
illegal acts of or breach of this Agreement or any of the Transition Agreements
by any of the Centocor Indemnitees or (ii) the breach by Centocor or its
Affiliates of any of their respective obligations under the Remicade Supply
Agreement, the Simponi Supply Agreement or Schedule 2.2(d)(i) (or the
corresponding obligations under the Transition Manufacturing Agreement).
 
7.3.          Procedures.  For purposes of this Agreement, “Third Party Claim”
means a suit, action or claim asserted by any Person, other than a Party or any
of their respective Affiliates, against a Party or any of its Affiliates or any
of their respective directors, officers, employees and agents.  Each Party
agrees to promptly give the other Party written notice of any claim, including
any Third Party Claim, for which indemnification may be sought by such first
Party under this Agreement; provided, however, that the failure of an
indemnified Party to provide notice of a claim shall only affect the indemnified
Party’s right to indemnification if and to the extent that such failure has a
material adverse effect on the indemnifying Party’s ability to defend the claim
or the nature or amount of such claim.  The indemnifying Party shall have the
right to assume control of the defense of any Third Party Claim if it has also
assumed responsibility in writing for indemnifying the indemnified Party in
respect of such Third Party Claim; provided, however, that if in the reasonable
judgment of the indemnified Party, such Third Party Claim involves an issue or
matter which could have a materially adverse effect on the business operations
or assets of the indemnified Party, the indemnified Party may waive its rights
to indemnity under this Agreement with respect to such Third Party Claim and
control the defense or settlement thereof, but in no event shall any such waiver
be construed as a waiver of any other indemnification rights which such Party
may have at law or in equity.  If the indemnifying Party controls the defense of
the Third Party Claim, the indemnified Party may fully participate in (but not
control) the defense thereof and be represented by separate counsel at its sole
cost and expense.
 
7.4.          Settlement of Claims.  Neither Schering-Plough nor Centocor may
settle a Third Party Claim related to any Indemnifiable Losses without the
consent of the other Party in writing (not to be unreasonably withheld, delayed
or conditioned), if such settlement would impose any monetary obligation on the
other Party or require the other Party to submit or be subject to an injunction
or other equitable remedy or otherwise limit the other Party’s rights under this
Agreement.  Any payment made by a Party to settle any such Third Party Claim
shall be at its own cost and expense.
 
7.5.          Survival.  All of the representations and warranties of the
Parties set forth in Sections 6.1(e) (other than the first sentence thereof),
and 6.1(f) through 6.1(j) shall terminate and expire, and shall cease to be of
any force or effect, at 5:00 p.m. (New York City time) on the date that is the
eighteen (18)-month anniversary of the day immediately following the Termination
Time, and all liability and indemnification obligations with respect to such
representations and warranties shall thereupon be extinguished (except to the
extent a claim for indemnification is brought against the indemnifying Party
based upon fraud or has been made prior to such time for any breach
thereof).  All of the representations and warranties set forth in Sections
6.1(a) through 6.1(d), the first sentence of 6.1(e), and 6.2(a) through 6.2(d)
shall survive without limitation.
 
7.6.          Limitation of Liability.  With respect to any claim by any Party
against any other Party arising out of the performance or failure of performance
of the other Party under this Agreement or any other Transaction Agreement, the
Parties expressly agree that the liability of such Party to the other Party for
such breach shall not include exemplary or punitive damages; provided, however,
that this sentence shall not limit any Party’s obligations under ARTICLE VII to
indemnify against Third Party Claims, even if such Third Party Claims assert
exemplary or punitive damages.
 
7.7.          Limitations.
 
(a)     Schering-Plough will have no obligation to indemnify the Centocor
Indemnitees pursuant to Section 7.2 or any of the Transition Agreements unless
and until the aggregate amount of all such Indemnifiable Losses incurred or
suffered by the Centocor Indemnitees exceeds US$10,000,000, at which point
Schering-Plough shall be liable for all such Indemnifiable Losses from the first
dollar.  Schering-Plough’s aggregate liability for indemnification claims
seeking lost profits of any kind, nature or form pursuant to Section 7.2 or any
of the Transition Agreements (other than claims for breaches described in
Section 7.2(h)) shall be capped at, and shall not exceed,
US$100,000,000.  Notwithstanding the foregoing, the limitations set forth in
this Section 7.7(a) will not apply to (i) Indemnifiable Losses related to or
involving Third Party Claims, (ii) claims brought against the indemnifying Party
based upon illegal acts or fraud or (iii) claims for breach of Section 2.7 or
ARTICLE V.
 
(b)     Schering-Plough will have no obligation to indemnify the Centocor
Indemnitees pursuant to (i) Section 7.2(c), 7.2(d) or 7.2(h) for Indemnifiable
Losses arising or notified to Schering-Plough after the date that is six (6)
months after the last day Schering-Plough and its Affiliates were required to
provide the applicable Elected Transition Services, Transition Manufacturing
Services or Interim Commercialization Services or (ii) pursuant to
Section 7.2(f), with respect to any Transferred Contract covered thereby, for
Indemnifiable Losses arising or notified to Schering-Plough after the date that
is six (6) months after the date Schering-Plough delivers such Transferred
Contract to Centocor.
 
7.8.          Exclusive Remedies Following the Termination Time.  Without
limiting the rights of the Parties to specific performance or injunctive relief
pursuant to Section 8.12, or the rights and responsibilities of the Parties as
set forth in Section 2.6, the indemnification provisions of this ARTICLE VII
shall be the sole and exclusive remedy of the Schering-Plough Indemnitees and
the Centocor Indemnitees, whether in contract, tort or otherwise, for all
matters arising under or in connection with this Agreement, the Transition
Agreements and the Transactions, including for any inaccuracy or breach of any
representation, warranty, covenant or agreement set forth herein or therein,
other than (a) in respect of claims for breach of Section 2.7 or ARTICLE V,
(b) in respect of claims brought against the indemnifying Party based on conduct
constituting fraud or fraud in the inducement or (c) remedies that cannot be
waived as a matter of Law.  For the avoidance of doubt, the provisions of this
Section 7.8 do not limit or modify the rights, remedies or obligations of the
Parties under the Distribution Agreement with respect to matters not relating to
this Agreement, the Transition Agreements or the Transactions.  Any exception to
the survival limitations in Section 7.5, the monetary limitations in Section 7.7
or the exclusivity provisions of Section 7.8 that is based on illegal conduct
shall only constitute an exception for purposes thereof if a court of competent
jurisdiction in the jurisdiction in which the alleged illegal conduct took place
issues a final, non-appealable order finding such illegal conduct; solely for
purposes of obtaining such an order, either Party may bring a claim or action
relating to the alleged illegal conduct in such court notwithstanding the
provisions of Section 8.11(b).
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1.          Effect of Second Amendment.  Except as and to the extent expressly
modified by this Agreement, the Distribution Agreement and all side letters and
all other ancillary or supplementary agreements executed or entered into in
connection therewith (collectively, the “Related Agreements”) shall remain in
full force and effect in all respects.  The Distribution Agreement and all
Related Agreements, as modified, supplemented or amended by this Agreement,
supersede all prior agreements and undertakings between the Parties with respect
to the subject matters addressed in this Agreement.
 
8.2.          Expenses.  All fees and expenses incurred in connection with this
Agreement and the Transactions shall be paid by the Party incurring such
expenses unless specifically stated otherwise in this Agreement; provided that
Centocor shall pay or bear (a) all filing fees payable to any Governmental
Authority in connection with the Transactions contemplated hereby or by the
Transition Services Agreement or Manufacturing Services Agreement and (b) all
other reasonable out-of-pocket fees, costs and expenses relating to the transfer
of the Transferred Assets, in each case except to the extent expressly
reimbursable or payable to Schering-Plough pursuant to the Transition Services
Agreement or Manufacturing Services Agreement.
 
8.3.          Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given or made (a) as of the date delivered, if delivered personally,
(b) five Business Days after being mailed by registered or certified mail
(postage prepaid, return receipt requested) or (c) one Business Day after being
sent by overnight courier (providing proof of delivery), to the Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 8.3):
 

 
If to the Centocor Parties:
Centocor Ortho Biotech Inc.
   
800/850 Ridgeview Drive
   
Horsham, PA 19044
   
Attention: President
     
With a copy (which shall not constitute notice) to:
   
Office of the General Counsel
   
Johnson & Johnson
   
One Johnson & Johnson Plaza
   
New Brunswick, NJ 08933
   
Attention: General Counsel, Pharmaceuticals Group.
       
If to Schering-Plough:
Schering-Plough (Ireland) Company
   
c/o Merck & Co., Inc.
   
One Merck Drive
   
P.O. Box 100 WS3B-65
   
Whitehouse Station, NJ 08889
   
Attention:  Bruce Kuhlik
   
Attention:  Gary Rosenthal
       
With a copy (which shall not constitute notice) to:
      Fried, Frank, Harris, Shriver & Jacobson LLP     One New York Plaza    
New York, New York 10004    
Attention:  David N. Shine

 
8.4.          Entire Agreement.  The Distribution Agreement, as amended by this
Agreement, together with the Schedules and Exhibits hereto, and the Arbitration
Settlement Notice, constitute the entire agreement of the Parties relating to
the subject matter of this Agreement and supersede all prior agreements, whether
oral or written, with respect to such subject matter.
 
8.5.          Severability.  Should any provision of this Agreement or the
application of this Agreement to any Person or circumstance be held invalid or
unenforceable to any extent: (a) such provision shall be ineffective to the
extent, and only to the extent, of such unenforceability or invalidity and shall
be enforced to the greatest extent permitted by Law, (b) such unenforceability
or invalidity in any jurisdiction shall not invalidate or render unenforceable
such provision as applied (i) to other Persons or circumstances or (ii) in any
other jurisdiction and (c) such unenforceability or invalidity shall not affect
or invalidate any other provision of this Agreement.
 
8.6.          Amendment.  Neither this Agreement nor any of the terms of this
Agreement may be terminated, amended, supplemented or modified orally, and may
only be terminated, amended, supplemented or modified by an instrument in
writing signed by each of the Parties; provided that the observance of any
provision of this Agreement may be waived in writing by the Party that shall
lose the benefit of such provision as a result of such waiver.
 
8.7.          Effect of Waiver or Consent.  No waiver or consent, express or
implied, by any Party of or to any breach or default by any other Party in the
performance by such other Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such other Party of the same or any other obligations of such
other Party hereunder.  No single or partial exercise of any right or power, or
any abandonment or discontinuance of steps to enforce any right or power, shall
preclude any other or further exercise of any right or power under this
Agreement or the exercise of any other right or power.  Failure on the part of a
Party to complain of any act of any other Party or to declare any other Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder until after the applicable statute
of limitation period has run.
 
8.8.          Parties in Interest; Limitation on Rights of Others.  The terms of
this Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective legal representatives, successors and assigns.  Nothing in
this Agreement, whether express or implied, shall be construed to give any
Person (other than the Parties hereto and their respective successors and
assigns) any legal or equitable right, remedy or claim under, or in respect of,
this Agreement or any covenants, conditions or provisions contained herein, as a
third party beneficiary or otherwise.
 
8.9.          Assignability.   This Agreement shall not be assigned by any Party
without the prior written consent of the other Parties, except that either Party
may assign its rights (but not its obligations) hereunder to any of its
Affiliates without the consent of any other Party.
 
8.10.        Delegation of Rights by Centocor.  The Parties acknowledge and
agree that the Centocor Parties may, in their sole discretion designate an
Affiliate or third party to receive the benefit of the rights granted to the
Centocor Parties under this Agreement, including the right to receive Elected
Transition Services, Interim Commercialization Services, Transition
Manufacturing Services, Marketing Authorizations, Transferred Assets and
Transferred Inventory, and Schering-Plough shall work in good faith with any
such Affiliate or third party designated by a Centocor Party hereunder;
provided, however, that, with respect to Centocor’s right to designate a third
party, the foregoing would not have, or be reasonably likely to have, an adverse
effect on Schering-Plough or its Affiliates, or require their incurrence of any
additional costs or expenses, in each case as compared with Centocor’s
designation of its Affiliate.
 
8.11.        Governing Law; Dispute Resolution.
 
(a)     This Agreement shall in all respects be governed by, and construed in
accordance with, the Laws of the State of Pennsylvania, without regard to any
conflict of laws rules and principles, which would dictate the application of
the Law of another jurisdiction in the governance or construction of this
Agreement.
 
(b)     Except as provided in this Section 8.11, the Parties agree to use the
dispute resolution mechanism set forth in Section 12.7 of the Distribution
Agreement, as modified by that certain Amended Appendix K to the Distribution
Agreement entered into on February 17, 2010 in connection with the Arbitration
Proceeding, with respect to any controversy, dispute or claim arising out of or
relating to this Agreement.
 
8.12.        Specific Performance.
 
(a)     Notwithstanding anything in Section 8.11(b) to the contrary, each Party
shall be entitled to seek an injunction, specific performance and other
equitable relief or remedy to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof.  The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, the Parties agree that, in addition to any
other remedies, each Party shall be entitled to enforce the terms of this
Agreement by a decree of specific performance or injunction without the
necessity of proving the inadequacy of money damages as a remedy.  Each Party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy.  Each Party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of this
Agreement.  For the avoidance of doubt, the Parties acknowledge and agree that
the injunction, specific performance and other equitable relief and remedy
contemplated by this Section 8.12(a) includes (as appropriate) both mandatory
and prohibitory forms of relief and remedy.
 
(b)     With respect to any action, suit, or proceeding seeking the injunction,
specific performance and other equitable relief and remedy contemplated by
Section 8.12(a), each Party irrevocably and unconditionally agrees on behalf of
itself and its Affiliates as follows:  (i) to submit to the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York, and any appellate court thereof; (ii) that a final
unappealable judgment in any such action, suit, or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law; (iii) to waive and not to assert by way of
motion, as a defense, or otherwise in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of such courts, that
the suit, action, or proceeding is brought is an inconvenient forum, that the
venue of the suit, action, or proceeding is improper, or that the related
documents or the subject matter thereof may not be litigated in or by such
courts; and (iv) to not seek and to waive the right to any review of the
judgment of any such court by any court of any other nation or jurisdiction that
might be called upon to grant an enforcement of such judgment.
 
8.13.        Remedies.  All remedies, either under this Agreement or by Law or
otherwise afforded to the Parties, shall be cumulative and not alternative, and
any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically, to recover damages by reason of
any breach of this Agreement and to exercise all other rights granted by Law,
equity or otherwise.
 
8.14.        Reliance on Counsel and Other Advisors.  Each Party has consulted
such legal, financial, technical or other expert as it deems necessary or
desirable before entering into this Agreement.  Each Party represents and
warrants that it has read, knows, understands and agrees with the terms and
conditions of this Agreement.
 
8.15.        Joinder.    Each of Cilag and Janssen is hereby made a party to the
Distribution Agreement, and each agrees to be bound by and subject to the terms
and conditions of the Distribution Agreement and this Agreement to the extent
applicable to the Centocor Parties.
 
8.16.        Counterparts.  This Agreement may be executed by facsimile
signatures and in any number of counterparts with the same effect as if all
signatory Parties had signed the same document.  All counterparts shall be
construed together and shall constitute one and the same instrument.
 
(Signature pages follow)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf, all as of the day and year
first above written.
 
 

 
THE CENTOCOR PARTIES:
 
CENTOCOR ORTHO BIOTECH INC.
 
 
By:
/s/ Robert Bazemore, Jr.
   
Name: Robert Bazemore, Jr.
   
Title:   President
 
 
 
CNA DEVELOPMENT LLC
 
 
By:
/s/ Ramon Rijos
   
Name: Ramon Rijos
   
Title:   President
 
 
 
CILAG GMBH INTERNATIONAL
 
 
By:
/s/ Martin Hochstrasser
   
Name: Martin Hochstrasser
   
Title:   Senior Director Strategic Business Support
       
By:
/s/ Marco Holdener
   
Name: Marco Holdener
   
Title:   Finance Controller Sourcing
 
 
 
JANSSEN BIOLOGICS (IRELAND)
 
 
By:
/s/ Courtney L. Billington
   
Name: Courtney L. Billington
   
Title:   Director
 
 
 
SCHERING-PLOUGH (IRELAND) COMPANY
 
 
By:
/s/ Bruce Kuhlik
   
Name: Bruce Kuhlik
   
Title:   Executive Vice President and General Counsel

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
 
RETAINED TERRITORIES
 
France
Monaco
St. Pierre Et Miquelon
Reunion
Germany
Italy
San Marino
Spain
Andorra
Ireland
United Kingdom (including Gibraltar and St. Helena)
Portugal
Azores
Madeira Islands
Holland
Belgium
Luxembourg
Poland
Hungary
Czech Republic
Slovak Republic
Greece
Cyprus
Malta
Romania
Slovenia
Croatia
Bosnia/Hercegovina
Bulgaria
Serbia
Montenegro
Macedonia
Albania
Kosovo
Switzerland
Liechtenstein
Austria
Denmark
Greenland
Iceland
Norway
Finland
Latvia
Estonia
Lithuania
Sweden
Russia
Turkey

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
RELINQUISHED TERRITORIES
 
North America
Canada
 
Latin America and Caribbean Islands
Brazil
Argentina
Peru
Chile
Mexico
Costa Rica
El Salvador
Guatemala
Honduras
Nicaragua
Panama
Dominican Republic
Belize
Venezuela
Colombia
Ecuador
Bolivia
Guyana
Paraguay
Suriname
Uruguay
Antigua & Barbuda
Bahamas
Barbados
Cuba
Dominica
Grenada
Haiti
Jamaica
Saint Kitts and Nevis
Saint Lucia
Saint Vincent and the Grenadines
Trinidad & Tobago
 
Asia Pacific
Australia
New Zealand
India
Sri Lanka/Bangladesh
Korea
Malaysia
Philippines
Singapore
Thailand
Pakistan
Afghanistan
Bhutan
Brunei Drussalam
Cambodia
Fiji
Kiribati
Lao People’s DR
Maldives
Marshall Islands
Micronesia
Myanmar
Nauru
Nepal
Palau
Papua New Guinea
Samoa
Solomon Islands
Timor Leste
Tonga
Tuvalu
Vanuatu
Viet Nam
 
EEMEA – except Russia and Turkey
Egypt
Saudi Arabia
United Arab Emirates
Kuwait
Bahrain
Qatar
Oman
Algeria
Morocco
Tunisia
EEMEA (cont’d):
Iran
Yemen/Sudan
Libya
Lebanon
Syria
Jordan
Iraq
Ukraine
Israel
Peoples Republic of Mongolia
South Africa
Lesotho
Transkei
Swaziland
Angola
Mozambique
Zambia
Zimbabwe (Rhodesia)
Malawi
Guinea Bissau
Ethiopia
Sao Tome & Principe
Equatorial Guinea
Botswana
Eritrea
Kenya
Tanzania
Uganda
Somalia
Nigeria
Seychelles
Pemba Island
Socotra
Namibia (South West Africa)
Cape Verde
Gambia
Ghana
Republic of Guinea
Togo
Burkina Faso
Congo
Madagascar
Mauritius
Comoro Islands
Djibouti
Burundi
Rwanda
Mauritania
Cameroon
Central African Emp.
Chad
Democratic Republic of the Congo
Benin
Gabon
Ivory Coast
Mali
Niger
Senegal
Guinea
Liberia
Sierra Leone
Belarus/Moldova
Azerbaijan
Georgia/Armenia
Kazakhstan
Kirgizia
Tadzhikistan
Turkmenia
Uzbekistan

 